                 Case 6:20-bk-10253-WJ                              Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                      Desc
                                                                    Main Document    Page 1 of 68
 Fill inthisinformation to identify yourcase:

 UnitedStates Bankruptcy Court for the:

                Central District of California

 Casp nnmhpr (// knnwn)-                            Chapter you are filing under:
                                                    52      Chapter 7
                                                    ^       Chapter 11
                                                    0       Chapter 12
                                                    Q       Chapter 13                                                                     • Check if this is an
                                                                                                                                             amended filing



Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                           12/17

The bankruptcy forms use youand Debtor 1to refer to a debtor filing alone. Amarried couple mayfile a bankruptcy casetogether—called a joint case—and in join
cases,these forms use you to ask for information from both debtors. For example, ifa form asks, "Do you own a car," the answerwouldbe yes if eitherdebtorowns
acar. When information is needed about the spouses separately, the form uses Debtor 1and Debtor2 to distinguish between them. In joint cases, one of the
spouses must report information as Debtor 1and the other as Debtor 2 The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct information. Ifmore space is
needed, attach a separate sheet to this form. On the top of any additional pages, writeyour name and case number (if known). Answer every question.

            Identify Yourself

                                                About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):
  1.   Your full name

       Write the name that is on your            J Anthony
       government-issued picture                 First name                                                      First name
       identification (for example, your
       driver's license or passport).
                                                Middle name                                                      Middle name

       Bring your picture identification to      Bakaleinikoff
       your meeting with the trustee.            Last name                                                       Last name



                                                 Suffix (Sr.. Jr. II,                                            Suffix (Sr., Jr. II, II




  2.   All other names you have used
       in the last 8 years
                                                 First name                                                      First name

       Include your married or maiden
       names.
                                                Middle name                                                      Middle name



                                                Last name                                                        Last name




                                                 First name                                                      First name



                                                 Middle name                                                     Middle name



                                                 Last name                                                        Last name




  3.   Only the last 4 digits of your
                                                xxx-xx-_8               1   (5   3_                              XXX- XX- _
       Social Security number or
       federal Individual Taxpayer              OR                                                               OR
       Identification number                    9xx-xx-                                                          Sbcx   XX- _
       (ITIN)



Official Form 101                                                Voluntary Petition for Individuals Filing for Bankruptcy                                          pagel
                 Case 6:20-bk-10253-WJ                     Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                               Desc
                                                           Main Document    Page 2 of 68
 Debtor 1             J Anthony                                      Bakaleinikoff
                                                                                                                       Case number (ifknown).
                      First Name         Middle Name                 Last Name



                                         About Debtor 1:                                                    About Debtor2 (Spouse Onlyin a Joint Case):

  4.   Any business names and
       Employer Identification            2j Ihave not used any business names or EINs.                     • Ihave not used any business names orEINs.
       Numbers (EIN) you have used
       in the last 8 years
                                         Business name                                                      Business name
       Include trade names and doing
       business as names
                                         Business name                                                      Business name



                                         EIN                                                                EIN




                                         EIN                                                                EIN




                                                                                                            If Debtor 2 lives at a different address:
  5.   Where you live
                                          6645 Veneto Place
                                         Number            Street                                           Number            Street




                                          Rancho Cucamonqa, CA 91701
                                         City                        State                    ZIP Code      City                                     State       ZIP Code




                                         County                                                             County

                                         If your mailing address is different from the one above, fill      If Debtor 2's mailing address is different from the one
                                         it in here. Note that the court will send any notices to you at    above, fill it in here. Note that the court will send any notices
                                         this mailing address.                                              to you at this mailing address.


                                         Number            Street                                           Number            Street




                                         P.O. Box                                                           P.O. Box




                                         City                                      State      ZIP Code      City                                     State       ZIP Code




  6.   Why you are choosing this         Check one:                                                         Check one:
       district to file for bankruptcy
                                         SI Over the fast 180 days before filing this petition, Ihave       • Over the last 180 days before filing this petition, Ihave
                                                lived in this district longer than in any other district.          lived in this district longer than in any other district.

                                         Q Ihave another reason. Explain.                                   Q Ihave another reason. Explain.
                                                (See 28 U.S.C. § 1408)                                             (See 28 U.S.C. §1408)




Official Form 101                                        Voluntary Petition for Individuals Filing for Bankruptcy                                                              page 2
                Case 6:20-bk-10253-WJ                       Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                          Desc
                                                            Main Document    Page 3 of 68
 Debtor 1            J Anthony                                      Bakaleinikoff
                                                                                                                      Case number (ifknown).
                     First Name         Middle Name                  Last Name



            Tell the Court About Your Bankruptcy Case


                                        Checkone. (For a briefdescription of each, seeNotice Required by 11 U.S.C. §342(b) for Individuals Filing for Bankruptcy
       The chapter of the Bankruptcy    (Form B2010)). Also, go to the topof page 1 and check the appropriate box.
       Code you are choosing to file
       under
                                        0         Chapter 7
                                        u         Chapter 11
                                        u         Chapter 12
                                        u         Chapter 13.




  8.   How you will pay the fee         SI Iwill pay the entire fee when Ifile my petition. Please check with the clerk's office in your local court for more details
                                                about how you may pay. Typically, if you are paying thefeeyourself, youmaypaywith cash,cashier's check, or money
                                                order. If yourattorney is submitting yourpayment on yourbehalf, yourattorney may pay with a creditcard or checkwith
                                                a pre-printed address.

                                        Q Ineed to pay the fee ininstallments, tf you choose this option, sign and attach the Application for Individuals to Pay
                                                Your Ring Fee in Installments (Official Form 103A).

                                        • Irequest that my fee bewaived (You may request this option only if you are filing for Chapter 7. By law, ajudge may,
                                                but is not required to, waive yourfee, and maydo so onlyifyourincomeis less than 150%ofthe official poverty line
                                                that appliesto yourfamily size and youare unableto pay the fee in installments). If youchoose thisoption, you mustfill
                                                out the Application to Havethe Chapter 7 Filing Fee Waived (Official Form 103B)and file itwith your petition.



                                        • No.
  9.   Have you filed for bankruptcy        .
       within the last 8years?          SIYes. District Central District of California ,            When 05/07/2015              Case number 6:15-bk-14605-WJ
                                                                                                           MM/DD/YYYY
                                                     District Central District of California        When 03/07/2014               Case number 6:14-bk-12901-WJ
                                                                                                         MM / DD / YYYY
                                                     District Central District of California        When 01/07/2014              Case number 6:14-bk-10163-WJ
                                                                                                           MM/DD/YYYY




                                        55No.
  10. Are any bankruptcy cases
      pending or being filed by a       •Yes. .Debtor                                                                         Relationship to you
      spouse who is not filing this
      case with you, or by a business                District                                    When                         Case number, if known
      partner, or by an affiliate?                                                                      MM/DD/YYYY


                                                     Debtor_                                                                  Relationship to you

                                                     District                                    When                         Case number, if known
                                                                                                        MM/DD/YYYY




                                        Sf No. Go to line 12.
  11. Do you rent your residence?
                                        Q Yes. Has your landlord obtained aneviction judgment against you?
                                                      •    No.Go to line12.
                                                      Q Yes. Fill out InitialStatementAbout an Eviction JudgmentAgainst You (Form 101A) and file it as part
                                                          pf this bankruptcy petition.




Official Form 101                                         Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 3
                Case 6:20-bk-10253-WJ                         Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                        Desc
                                                              Main Document    Page 4 of 68
 Debtor 1             J Anthony                                        Bakaletnikoff
                                                                                                                       Case number (if known).
                      First Name             Middle Name,              Last Name



^^^SiReport About Any Businesses You Own as a Sole Proprietor
                                             Si No. Go to Part 4.
  12. Are you a sole proprietor of any
      full- or part-time business?           Q Yes. Name andlocation ofbusiness
      A sole proprietorship is a business
      you operate as an individual, and is       Name of business, if any
      not a separate legal entity such as
      a corporation, partnership, or LLC.
                                                 Number          Street
      Ifyou have more than one sole
      proprietorship, use a separate
      sheet and attach itto this petition.

                                                 City                                                      State       ZIP Code


                                                 Check the appropriate box to describeyourbusiness:

                                                 • Health Care Business (as defined in 11 U.S.C. § 101 (27A))
                                                 • Single Asset Rea! Estate (as defined in 11 U.S.C. § 101 (51B))
                                                 • Stockbroker (as defined in 11 U.S.C. § 101 (53A))
                                                 • Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                 •      None oftheabove



                                             Ifyou are filing underChapter 11, the courtmust know whetheryou are a small business debtorso thatitcan set appropriate
  13. Areyou filing under Chapter 11 deadlines. If you indicate that you area small business debtor, you must attach your most recent balance sheet, statement of
      ofthe Bankruptcy Code and are operations, cash-flow statement, and federal income tax return orif any of these documents do not exist, follow the procedure in
      you a small business debtor?   ^ u.s.C. § 1116(1 )(B).
      For a definition of small business     SI No.         Iam not filing under Chapter 11.
      debtor, see 11 U.S.C. § 101(51D).
                                             G No.          Iam filing under Chapter 11, but Iam NOT a small business debtor according tothe definition in the
                                                            Bankruptcy Code.

                                             Q Yes.         Iamfiling under Chapter 11 and Iam a small business debtor according tothedefinition in the Bankruptcy
                                                            Code.



            Report iff You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

                                             Si No.
  14. Do you own or have any <
      property that poses or is              Q Yes.       What is the hazard?
      alleged to pose a threat of
      imminent and identifiable
      hazard to public health or
      safety? Or do you own any
      property that needs immediate                       Ifimmediate attention is needed, why is it needed?.
      attention?

      Forexample,do you own
      perishable goods, or livestock that
      mustbe ted, ora building that                       Where is the property?
      needs urgentrepairs?
                                                                                   Number         Street




                                                                                       City                                           State              ZIP Code




Official Form 101                                           Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
                Case 6:20-bk-10253-WJ                        Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                               Desc
                                                             Main Document    Page 5 of 68
 Debtor 1             J Anthony                                        Bakaleinikoff                                      Case number (ifknown).
                      First Name           Middle Name                 ' Last Name


            Explain Your Efforts to Receive a Briefing About Credit Counseling

  15. Tell the court whether you.         About Debtor 1:                                                      AboutDebtor2 (Spouse Onlyin a Joint Case):
      have received a briefing
      about credit counseling.

      The law requires that you           You must check one:                                                  You must check one:
      receive a briefingabout credit
      counseling before you file for      SI Ireceived a briefing from an approved credit counseling           U Ireceived a briefing from anapproved credit counseling
      bankruptcy. Youmust truthfully           agency within the 180 days before Ifiled this bankruptcy            agency within the 180 days before Ifiled this bankruptcy
      check one of the following               petition, and I received a certificate of completion.               petition, and I received a certificate of completion.
      choices. Ifyou cannot do so, you         Attach a copy of the certificate and the payment plan, if           Attach a copy of the certificate and the payment plan, if
      are not eligible to file.                any, that you developed with the agency.                            any, that you developed with the agency.

      If you file anyway, the court can   LJ Ireceived a briefing from anapproved credit counseling            LJ Ireceived a briefing from anapproved credit counseling
      dismiss your case, you will lose         agency within the 180 days before Ifiled this bankruptcy            agency within the 180 days before Ifiled this bankruptcy
      whatever filing fee you paid, and        petition, but I do not have a certificate of completion.            petition, but Ido not have a certificate of completion.
      your creditors can begin                 Within 14 days after you file this bankruptcy petition, you         Within 14 days after you file this bankruptcy petition, you
      collection activities again.             MUST file a copy of the certificate and payment plan, if            MUSTfile a copy of the certificate and payment plan, if
                                               any.                                                                any.

                                          LJ Icertify that Iasked for credit counseling services from an       LJ Icertify thatIaskedforcreditcounseling services from an
                                               approved agency, but was unable to obtain those services            approved agency, but was unable to obtain those services
                                               during the 7 days after I made my request, and exigent              during the 7 days after I made my request, and exigent
                                               circumstances merit a 30-day temporary waiver of the                circumstances merit a 30-day temporary waiver of the
                                               requirement                                                         requirement
                                               To ask for a 30-day temporary waiver of the requirement,            To ask for a 30-day temporary waiver of the requirement,
                                               attach a separate sheet explaining what efforts you made            attach a separate sheet explaining what efforts you made
                                               to obtain the briefing, why you were unable to obtain it            to obtain the briefing, why you were unable to obtain it
                                               before you filed for bankruptcy, and what exigent                   before you filed for bankruptcy, and what exigent
                                               circumstances required you to file this case.                       circumstances required you to file this case.

                                               Your case may be dismissed if the court is dissatisfied              Your case may be dismissed if the court is dissatisfied
                                               with your reasons for not receiving a briefing before'you            with your reasons for not receiving a briefing before you
                                               filed for bankruptcy.                                                filed for bankruptcy.

                                               If the court is satisfied with your reasons, you must stilf          If the court is satisfied with your reasons, you must still
                                               receive a briefing within 30 days after you file.                    receive a briefing within 30 days after you file.
                                               You must file a certificate from the approved agency,                You must file a certificate from the approved agency,
                                               along with a copy of the payment plan you developed, if              along with a copy of the payment plan you developed, if
                                               any. If you do not do so, your case may be dismissed.                any. If you do not do so, your case may be dismissed.

                                               Any extension of the 30-day deadline is granted only for             Any extension of the 30-day deadline is granted only for
                                               cause and is limited to a maximum of 15 days.                        cause and is limited to a maximum of 15 days.

                                          LJ Iam notrequired toreceive a briefing about credit                 Q Iam not required toreceive a briefing about credit
                                               counseling because of:                                              counseling because of:
                                               Q Incapacity. Ihave a mental illness ora mental                      LJ Incapacity. Ihave a mental illness ora mental
                                                                  deficiency that makes me incapable                                  deficiency that makes me incapable
                                                                  of realizing or making rational                                     of realizing or making rational
                                                                   decisions about finances.                                          decisions about finances.

                                               LJ Disability. My physical disability causes me to                   LJ Disability.     My physical disability causesme to
                                                                   be unable to participate in a briefing                              be unable to participate in a briefing
                                                                   in person, by phone, or through the                                 in person, by phone, or through the
                                                                   internet, even after I reasonably tried                             internet, even after I reasonably tried
                                                                   to do so.                                                           to do so.

                                               •      Active duty. I am currently on active military duty in        •     Active duty. I am currently on active military duty in
                                                                   a military combat zone.                                             a military combat zone.

                                               Ifyou believe you are not required to receive a briefing             If you believe you are not required to receive a briefing
                                               about credit counseling, you'must file a motion for waiver           about credit counseling, you must file a motion for waiver
                                               of credit counseling with the court.                                 of credit counseling with the court.




Official Form 101                                           Voluntary Petition for Individuals Filing for Bankruptcy                                                             page 5
                    Case 6:20-bk-10253-WJ                         Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                              Desc
                                                                  Main Document    Page 6 of 68
 Debtor 1             J Anthony                                                  Bakaleinikoff                                    Case number (if known).
                      First Name             Middle Name                         Last Name



            Answer These Questions for Reporting Purposes

  16. What kind of debts do you                 16a Are your debts primarily consumer debts? Consumerdebts aredefined in11 U.S.C. § 101 (8)as "incurred by
       have?                                             an individualprimarilyfor a personal, family, or household purpose."
                                                         •      No. Go to line 16b.
                                                         ^ Yes. Go to line 17.

                                                16b. Are your debts primarily business debts? Businessdebtsaredebts that you incurred to obtainmoneyfora
                                                         business or investment or through the operation of the business or investment.
                                                         •      No.Go to line16c..
                                                         Q      Yes. Go to line 17.

                                                16c. State the type of debts you owe that are not consumer debts or business debts.



  17. Are you filing under Chapter 7?           •        No. Iam not filing under Chapter 7. Go to line 18.
      Do you estimate that after any            SI Yes. Iam filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative
      exempt property is excluded and                            expenses are paid that funds will be available to distribute to unsecured creditors?
      administrative expenses are paid
                                                                   u     No         -




      that funds will be available for
      distribution to unsecured                                    •     Yes
      creditors?


  18. How many creditors do you                     Si   1-49                •     1,000-5,000           •   25,001-50,000 •      50,000-100,000 •   More than 100,000
      estimate that you owe?
                                                 •       50-99               •     5,001-10,000

                                                 •       100-199             •     10,001-25,000

                                                 a       200-999



  19. How much do you estimate your              LJ $0-$50,000                                    • $1,000,001-$10 million                  •   $500,000,001 -$1 billion
      assets to be worth?
                                                 • $50,001-$100,000                               Q $10,000,001-$50 million                 Q $1,000,000,001-$10 billion
                                                 Q $100,001-$500,000                              •   $50,000,001-$100 million              •   $10,000,000,001-$50 billion
                                                 ^ $500,001-$1 million                            •   $100,000,001-$500 million             •   More than $50billion

  20. How much do you estimate your              • $0-$50,000                                     LJ $1,000,001-$10 million                 •   $500,000,001-$1 billion
      liabilities to be?
                                                 • $50,001 -$100,000                              •   $10,000,001 -$50 million              Q $1,000,000,001-$10 billion
                                                 Q $100,001-$500,000                              •   $50,000,001-$100 million              •   $10,000,000,001-$50 billion
                                                 Si $500,001-$! million                           •   $100,000,001-$500 million             •   More than $50billion

            Sign Below


  For you                          Ihave examined this petition, and Ideclare under penaltyof perjurythat the information providedis true and correct.
                                   If Ihave chosen to file under Chapter 7,1 am aware that Imay proceed, ifeligible, under Chapter 7,11,12, or 13 of title11, UnitedStates
                                   Code. Iunderstand the relief availableunder each chapter, and Ichoose to proceed under Chapter 7.
                                   Ifno attorney represents me and Idid not pay or agree to pay someone who is not an attorney to help me fill out this document, Ihave
                                   obtained and read the notice required by 11 U.S.C. § 342(b).
                                   Irequest relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                   Iunderstand making a falsestatement, concealing property, or obtaining moneyor property byfraud inconnection with a bankruptcy case
                                   can result in fines up to $250,000, OHmprisonrpent for up to 20 years, or both. 18 U.S.C. §§ 152,1341,1519, and 3571.

                                     X^
                                          J Anthony Bakaleinikoff, Debtor 1
                                          Executed on 01/13/2020
                                                             MM/       DD/       YYYY



Official Form 101                                               Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
                    Case 6:20-bk-10253-WJ                  Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                              Desc
                                                           Main Document    Page 7 of 68
 Debtor 1             J Anthony                                    Bakaleinikoff                                       Case number (if known).
                      First Name           Middle Name              Last Name




   For your attorney if you are             I, the attorney for the debtor(s) named in this petition, declare thaJ-Wlave informed the debtor(s) about eligibility to proceed
   represented by one                       underChapter7,11,12, or 13 oftitle 11, United States Cod&r^nd have explained the relief available undereach chapterfor
                                            which the person iseligible. Ialso certifyth^^havedelivered to the debtor(s) the notice required by 11 U.S.C. §342(b) and.
   If you are not represented by an         in a case in which §707(b)(4)(D) applte^^ify^trlat Ihave no knowledge after an inquiry that the information in the schedules
   attorney you do not need to file this    filed with the petition is incorfe"cT7 ^
   page.




                                            *a-                    Itman, Esq., Attorney
                                                                                                                      Date 01/13/2020
                                                                                                                             MM/   DD/    YYYY




                                                 Anerio Ventura Altman. Esq.
                                                 Printed name

                                                 Lake Forest Bankruptcy
                                                 Firm name

                                                 Po Box 515381
                                                 Number          Street

                                                 Lake Forest Bankruptcy


                                                 Los Angeles                                                          CA       90051-6681
                                                 City                                                                State     ZIP Code




                                                 Contact phone (949)218-2002                                      Email address avaesq@lakeforestbkoffice.com



                                                 228445                                                               CA
                                                 Bar number                                                          State




Official Form 101                                        Voluntary Petition for Individuals Filing for Bankruptcy                                                         page 7
                 Case 6:20-bk-10253-WJ                          Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                             Desc
                                                                Main Document    Page 8 of 68
                                                          STATEMENT OF RELATED CASES
                                                       INFORMATION REQUIRED BY LBR1015-2
                          UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
       Apetition underthe Bankruptcy Actof 1898 or the Bankruptcy Reform Actof 1978 has previously been filed by or against the debtor, his/herspouse, his or her
       current or former domestic partner, an affiliate ofthe debtor, anycopartnership or joint ventureofwhich debtoris or formerly was a generalor limited partner,
       or member,or any corporation ofwhichthe debtor is a director, officer, or person incontrol, as follows: (Set forth the complete number and title of each such
       ofprior proceeding, date filed, nature thereof, the Bankruptcy Judge and courtto whomassigned, whetherstiil pendingand, ifnot,the disposition thereof. If
       none, so indicate.Also, listany real propertyincluded in Schedule A that was filed withany such priorproceeding(s).)

       See attached.


2.     (If petitioneris a partnership or jointventure) A petitionunder the Bankruptcy Actof 1898 or the Bankruptcy Reform Act of 1978 has previously been filedby or
       against the debtor or an affiliate of the debtor, or a general partner in the debtor, a relative of the general partner, general partner of, or person in controlof
       the debtor, partnership in which the debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forththe
       complete number and title of each such priorproceeding, date filed, nature of the proceeding,the BankruptcyJudge and court to whom assigned, whether
       stiil pendingand, ifnot, the disposition thereof. If none, so indicate. Also, listany real propertyincluded inSchedule A that was filed with any such prior
       proceeding(s).)

       None.


3.     (If petitioner is a corporation) A petition under the Bankruptcy Actof 1898 or the Bankruptcy Reform Actof 1978 has previouslybeen filed by or against the
       debtor, or any of its affiliatesor subsidiaries, a director of the debtor, an officerof the debtor, a person in control of the debtor, a partnership in which the
       debtor is general partner, a general partner of the debtor, a relativeof the general partner, director, officer, or person in controlof the debtor, or any persons,
       firms or corporations owning20% or more of its votingstock as follows: (Set forth thevcomp!ete number and titleof each such priorproceeding, date filed,
       nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether stillpending, and ifnot, the disposition thereof. Ifnone, so indicate. Also,
       listany real property included in Schedule A that was filed withany such priorproceeding(s).)

       None.


4.     (If petitioneris an individual) A petitionunder the Bankruptcy Reform Actof 1978, including amendments thereof, has been filed by or against the debtor
       within the last 180 days: (Set forththe complete number and titleof each such priorproceeding, date filed, nature of proceeding, the BankruptcyJudge and
       court to whom assigned, whether stillpending, and ifnot, the dispositionthereof. Ifnone, so indicate. Also, listany real property included in Schedule A that
       was filed with any such prior proceeding(s).)

       None.



Ideclare, under penalty of perjury that the foregoing is true and correct.




Executed at          Laguna Hills, CA            , California
                                                                                                 Signati
                                                                                                   gnature of Debtor      t


Date: 01/13/2020
                                                                                                  Signature of Joint Debtor




                          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012
uece oe <vi*                                                                                                                             F1015-2.1 .STMT.RELATED.CASES
Case 6:20-bk-10253-WJ       Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15   Desc
                            Main Document    Page 9 of 68



6:15-bk-14605-WJ J. Anthony Bakaleinikoff and Yvonne S Bakaleinikoff
Case type: bk Chapter: 13 Asset: Yes Vol: v Judge: Wayne E. Johnson
Date filed: 05/07/2015 Date of last filing: 02/01/2017 Plan confirmed: 10/01/2015
Debtor dismissed: 11/17/2016 Joint debtor dismissed: 11/17/2016
Date terminated: 02/01/2017

The real property in this matter is identical to the prior filing.

6:14-bk-12901-WJ J. Anthony Bakaleinikoff
Case type: bk Chapter: 13 Asset: Yes Vol: v Judge: Wayne E. Johnson
Date filed: 03/07/2014 Date of last filing: 07/08/2015
Debtor dismissed: 04/21/2014
Date terminated: 07/08/2015

The real property in this matter is identical to the prior filing.

6:14-bk-10163-WJ J. Anthony Bakaleinikoff and Yvonne S Bakaleinikoff
Case type: bk Chapter: 13 Asset: Yes Vol: v Judge: Wayne E. Johnson
Date filed: 01/07/2014 Date of last filing: 05/01/2014
Debtor dismissed: 02/20/2014 Joint debtor dismissed: 02/20/2014
Date terminated: 05/01/2014

The real property in this matter is identical to the prior filing.
                      Case 6:20-bk-10253-WJ                                     Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                                                   Desc
                                                                                Main Document    Page 10 of 68
 Fill in this information to identify your case:

  Debtor 1                         J Anthony                                                 Bakaleinikoff
                                  First Name                    Middle Name                 Last Name

  Debtor 2                         Yvonne                                                    Bakaleinikoff
  (Spouse, if filing)             First Name                    Middle Name                 Last Name

  United States Bankruptcy Court for the:                                           Central District of California

  Case number                                                                                                                                                                       ❑      Check if this is an
  (if known)                                                                                                                                                                               amended filing


Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical
Information                                                                                                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Fill out all of your
schedules first; then complete the information on this form. If you are filing amended schedules after you file your original forms, you must fill out a new Summary
and check the box at the top of this page.


 Part 1: Summarize Your Assets


                                                                                                                                                                                            Your assets
                                                                                                                                                                                            Value of what you own

 1. Schedule A/B: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule A/B...........................................................................................................                                       $751,800.00


    1b. Copy line 62, Total personal property, from Schedule A/B................................................................................................                                               $52,869.00


    1c. Copy line 63, Total of all property on Schedule A/B...........................................................................................................                                      $804,669.00



 Part 2: Summarize Your Liabilities



                                                                                                                                                                                            Your liabilities
                                                                                                                                                                                            Amount you owe

 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.......                                                                               $672,177.00

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                                               $16,000.00
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F......................................

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.................................                                                       +              $180,220.15


                                                                                                                                                                  Your total liabilities                    $868,397.15

 Part 3: Summarize Your Income and Expenses

 4. Schedule I: Your Income (Official Form 106I)
    Copy your combined monthly income from line 12 of Schedule I..........................................................................................                                                       $8,358.33


 5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J..................................................................................                                                                     $8,316.95




Official Form 106Sum                                                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                page 1 of 2
                  Case 6:20-bk-10253-WJ                      Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                        Desc
                                                             Main Document    Page 11 of 68
 Debtor 1             J Anthony                                       Bakaleinikoff
 Debtor 2             Yvonne                                          Bakaleinikoff                                       Case number (if known)
                      First Name             Middle Name               Last Name



 Part 4: Answer These Questions for Administrative and Statistical Records



6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
   ❑    No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
   ✔
   ❑    Yes



7. What kind of debt do you have?
   ✔
   ❑    Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
        family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

   ❑    Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
        this form to the court with your other schedules.



8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
   Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                                   $0.00




9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                                       Total claim

       From Part 4 on Schedule E/F, copy the following:


    9a. Domestic support obligations (Copy line 6a.)                                                                                      $0.00



    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                                         $16,000.00



    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                                   $0.00



    9d. Student loans. (Copy line 6f.)                                                                                                $71,535.00



    9e.Obligations arising out of a separation agreement or divorce that you did not report as priority                                   $0.00
       claims. (Copy line 6g.)



    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                         +                      $0.00



    9g. Total. Add lines 9a through 9f.                                                                                              $87,535.00




Official Form 106Sum                                   Summary of Your Assets and Liabilities and Certain Statistical Information                         page 2 of 2
                      Case 6:20-bk-10253-WJ                                    Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                                                Desc
                                                                               Main Document    Page 12 of 68
 Fill in this information to identify your case and this filing:

  Debtor 1                          J Anthony                                               Bakaleinikoff
                                   First Name                   Middle Name                Last Name

  Debtor 2
  (Spouse, if filing)              First Name                   Middle Name                Last Name

  United States Bankruptcy Court for the:                                          Central District of California
                                                                                                                                                                                   ❑   Check if this is an
  Case number                                                                                                                                                                          amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it
fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
      ❑ No. Go to Part 2.
      ✔ Yes. Where is the property?
      ❑
      1.1     4 Bedroom, 2 Bath                                               What is the property? Check all that apply.                                  Do not deduct secured claims or exemptions. Put the
              Street address, if available, or other
              description                                                    ❑ Single-family home                                                          amount of any secured claims on Schedule D:
                                                                             ❑ Duplex or multi-unit building                                               Creditors Who Have Claims Secured by Property.
              6645 Veneto Place                                              ❑ Condominium or cooperative                                                Current value of the            Current value of the
                                                                             ❑ Manufactured or mobile home                                               entire property?                portion you own?
               Rancho Cucamonga, CA 91701                                    ❑ Land                                                                                  $749,000.00                    $749,000.00
              City                               State        ZIP Code       ❑ Investment property
                                                                             ❑ Timeshare                                                                 Describe the nature of your ownership interest (such
                                                                                                                                                         as fee simple, tenancy by the entireties, or a life
              San Bernardino
              County
                                                                             ❑ Other                                                                     estate), if known.
                                                                              Who has an interest in the property? Check one.
                                                                             ✔ Debtor 1 only
                                                                                                                                                           Fee Simple
                                                                             ❑
                                                                             ❑ Debtor 2 only
                                                                             ❑ Debtor 1 and Debtor 2 only                                                 ✔ Check if this is community property
                                                                                                                                                          ❑
                                                                             ❑ At least one of the debtors and another
                                                                                                                                                              (see instructions)

                                                                             Source of Value:
                                                                             www.zillow.com-Estimated Resale Value Post-Auction



    If you own or have more than one, list here:

      1.2     21300 Via Verde St                                              What is the property? Check all that apply.                                  Do not deduct secured claims or exemptions. Put the
              Street address, if available, or other
              description                                                    ❑ Single-family home                                                          amount of any secured claims on Schedule D:
                                                                             ❑ Duplex or multi-unit building                                               Creditors Who Have Claims Secured by Property.
                                                                             ❑ Condominium or cooperative                                                Current value of the            Current value of the
                                                                             ❑ Manufactured or mobile home                                               entire property?                portion you own?
               Covina, CA 91724                                              ❑ Land                                                                                    $2,800.00                      $2,800.00
              City                               State        ZIP Code       ❑ Investment property
                                                                             ❑ Timeshare                                                                 Describe the nature of your ownership interest (such
               Los Angeles                                                   ✔ Other
                                                                             ❑                      Grave
                                                                                                                                                         as fee simple, tenancy by the entireties, or a life
                                                                                                                                                         estate), if known.
              County
                                                                              Who has an interest in the property? Check one.
                                                                             ✔ Debtor 1 only
                                                                             ❑
                                                                                                                                                          Grave Plot-Forest Lawn Diamond Bar

                                                                             ❑ Debtor 2 only
                                                                             ❑ Debtor 1 and Debtor 2 only                                                 ❑ Check if this is community property
                                                                             ❑ At least one of the debtors and another                                        (see instructions)

 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here.........................................................................................................                  ➜            $751,800.00


Official Form 106A/B                                                                                    Schedule A/B: Property                                                                         page 1
                     Case 6:20-bk-10253-WJ                       Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                    Desc
                                                                 Main Document    Page 13 of 68
 Debtor 1               J Anthony                                        Bakaleinikoff                                 Case number (if known)
                        First Name               Middle Name              Last Name




 Part 2: Describe Your Vehicles



 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
       ❑ No
       ✔ Yes
       ❑
       3.1 Make:                          Toyota               Who has an interest in the property? Check one.     Do not deduct secured claims or exemptions. Put the
                                          Tundra
                                                               ✔ Debtor 1 only
                                                               ❑                                                   amount of any secured claims on Schedule D:
            Model:
                                                               ❑ Debtor 2 only                                     Creditors Who Have Claims Secured by Property.
                                          2005                 ❑ Debtor 1 and Debtor 2 only                       Current value of the          Current value of the
                                                               ❑ At least one of the debtors and another
            Year:
                                          170000                                                                  entire property?              portion you own?
            Approximate mileage:                                                                                                $8,000.00                    $8,000.00
            Other information:                                 ❑Check if this is community property (see
                                                                  instructions)




      If you own or have more than one, list here:

       3.2 Make:                          Toyota               Who has an interest in the property? Check one.     Do not deduct secured claims or exemptions. Put the
                                          Highlander
                                                               ✔ Debtor 1 only
                                                               ❑                                                   amount of any secured claims on Schedule D:
            Model:
                                                               ❑ Debtor 2 only                                     Creditors Who Have Claims Secured by Property.
                                          2009                 ❑ Debtor 1 and Debtor 2 only                       Current value of the          Current value of the
                                                               ❑ At least one of the debtors and another
            Year:
                                          224000                                                                  entire property?              portion you own?
            Approximate mileage:                                                                                                $6,000.00                    $6,000.00
            Other information:                                 ❑Check if this is community property (see
                                                                  instructions)




       3.3 Make:                          Kia                  Who has an interest in the property? Check one.     Do not deduct secured claims or exemptions. Put the
                                          Spectra
                                                               ✔ Debtor 1 only
                                                               ❑                                                   amount of any secured claims on Schedule D:
            Model:
                                                               ❑ Debtor 2 only                                     Creditors Who Have Claims Secured by Property.
                                          2005                 ❑ Debtor 1 and Debtor 2 only                       Current value of the          Current value of the
                                                               ❑ At least one of the debtors and another
            Year:
                                          68000                                                                   entire property?              portion you own?
            Approximate mileage:                                                                                                $2,000.00                    $2,000.00
            Other information:                                 ❑Check if this is community property (see
                                                                  instructions)




 4.     Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
        Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
         ❑ No
         ✔ Yes
         ❑



Official Form 106A/B                                                               Schedule A/B: Property                                                  page 2
                      Case 6:20-bk-10253-WJ                                    Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                                             Desc
                                                                               Main Document    Page 14 of 68
 Debtor 1                   J Anthony                                                     Bakaleinikoff                                                      Case number (if known)
                            First Name                    Middle Name                      Last Name



       4.1 Make:                                    Tracker Tahoe           Who has an interest in the property? Check one.                                Do not deduct secured claims or exemptions. Put the
                                                                            ✔ Debtor 1 only
                                                                            ❑                                                                              amount of any secured claims on Schedule D:
            Model:
                                                                            ❑ Debtor 2 only                                                                Creditors Who Have Claims Secured by Property.
                                                         2007               ❑ Debtor 1 and Debtor 2 only                                                 Current value of the          Current value of the
                                                                            ❑ At least one of the debtors and another
            Year:
                                                                                                                                                         entire property?              portion you own?
            Other information:                                                                                                                                         $7,000.00                    $7,000.00
                                                                            ✔ Check if this is community property (see
                                                                            ❑
                                                                                 instructions)




 5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
    you have attached for Part 2. Write that number here.........................................................................................................                  ➜             $23,000.00




 Part 3: Describe Your Personal and Household Items

  Do you own or have any legal or equitable interest in any of the following items?                                                                                                   Current value of the
                                                                                                                                                                                      portion you own?
                                                                                                                                                                                      Do not deduct secured
                                                                                                                                                                                      claims or exemptions.

 6.    Household goods and furnishings
       Examples:        Major appliances, furniture, linens, china, kitchenware

       ❑ No
       ✔ Yes. Describe........
       ❑
                                                Household goods and furnishings
                                                                                                                                                                                                     $650.00


 7. Electronics
       Examples:        Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
                        electronic devices including cell phones, cameras, media players, games

       ❑ No
       ✔ Yes. Describe........
       ❑
                                               Electronics                                                                                                                                           $650.00



 8.    Collectibles of value
       Examples:        Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                        stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
       ✔ No
       ❑
       ❑ Yes. Describe........

 9. Equipment for sports and hobbies
       Examples:        Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks;
                        carpentry tools; musical instruments

       ❑ No
       ✔ Yes. Describe........
       ❑
                                                Fishing equipment.                                                                                                                                   $600.00



 10.    Firearms
        Examples:         Pistols, rifles, shotguns, ammunition, and related equipment

        ❑ No
        ✔ Yes. Describe........
        ❑
                                               8 Items                                                                                                                                              $2,500.00




Official Form 106A/B                                                                                    Schedule A/B: Property                                                                    page 3
                      Case 6:20-bk-10253-WJ                                            Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                                                       Desc
                                                                                       Main Document    Page 15 of 68
 Debtor 1                    J Anthony                                                              Bakaleinikoff                                                               Case number (if known)
                             First Name                        Middle Name                           Last Name



 11.   Clothes
       Examples:          Everyday clothes, furs, leather coats, designer wear, shoes, accessories

       ❑ No
       ✔ Yes. Describe........
       ❑
                                                   Clothes                                                                                                                                                              $650.00



 12.   Jewelry
       Examples:          Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

       ❑ No
       ✔ Yes. Describe........
       ❑
                                                   Jewelry
                                                                                                                                                                                                                      $1,500.00



 13.   Non-farm animals
       Examples:          Dogs, cats, birds, horses

       ❑ No
       ✔ Yes. Describe........
       ❑
                                                   2 Cats, 2 Dogs                                                                                                                                                         $4.00



 14.   Any other personal and household items you did not already list, including any health aids you did not list

       ✔ No
       ❑
       ❑ Yes. Describe........

 15.   Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
       for Part 3. Write that number here........................................................................................................................................➜                                   $6,554.00




 Part 4: Describe Your Financial Assets

  Do you own or have any legal or equitable interest in any of the following?                                                                                                                            Current value of the
                                                                                                                                                                                                         portion you own?
                                                                                                                                                                                                         Do not deduct secured
                                                                                                                                                                                                         claims or exemptions.


 16.   Cash
       Examples:          Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
       ❑ No
       ✔ Yes........................................................................................................................................................ Cash..............
       ❑                                                                                                                                                                                                             $20,000.00


 17.   Deposits of money
       Examples:          Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
                          similar institutions. If you have multiple accounts with the same institution, list each.

       ❑ No
       ✔ Yes..................
       ❑
                                                              Institution name:



       17.1. Checking account:                                 Wells Fargo Way2Sav Checking                                                                                               $1,500.00




Official Form 106A/B                                                                                                Schedule A/B: Property                                                                           page 4
                    Case 6:20-bk-10253-WJ                     Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                            Desc
                                                              Main Document    Page 16 of 68
 Debtor 1                 J Anthony                                   Bakaleinikoff                            Case number (if known)
                          First Name           Middle Name             Last Name



       17.2. Checking account:


       17.3. Savings account:


       17.4. Savings account:


       17.5. Certificates of deposit:


       17.6. Other financial account:


       17.7. Other financial account:


       17.8. Other financial account:


       17.9. Other financial account:


 18.   Bonds, mutual funds, or publicly traded stocks
       Examples:        Bond funds, investment accounts with brokerage firms, money market accounts
       ✔ No
       ❑
       ❑ Yes..................
       Institution or issuer name:




 19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and joint venture

       ❑ No
       ✔ Yes. Give specific
       ❑
            information about
            them...................

       Name of entity:                                                                 % of ownership:


       Tony B's Auto Transport, Inc. California Subchapter "S"                        100                %                $0.00
       Corporation Closed end of 16.

 20.   Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

       Issuer name:




Official Form 106A/B                                                            Schedule A/B: Property                                         page 5
                    Case 6:20-bk-10253-WJ                             Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                               Desc
                                                                      Main Document    Page 17 of 68
 Debtor 1                 J Anthony                                       Bakaleinikoff                                   Case number (if known)
                          First Name                Middle Name           Last Name



 21.   Retirement or pension accounts
       Examples:       Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

       ❑ No
       ✔ Yes. List each account
       ❑
         separately.
       Type of account:                   Institution name:

       401(k) or similar plan:            401K                                                                                    $1,815.00

 22.   Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
       others
       ✔ No
       ❑
       ❑ Yes.....................
                                    Institution name or individual:

       Electric:


       Gas:


       Heating oil:


       Security deposit on rental unit:


       Prepaid rent:


       Telephone:


       Water:


       Rented furniture:


       Other:


 23.   Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

       ✔ No
       ❑
       ❑ Yes.....................
       Issuer name and description:




 24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       ✔ No
       ❑
       ❑ Yes.....................
       Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):



Official Form 106A/B                                                               Schedule A/B: Property                                                 page 6
                   Case 6:20-bk-10253-WJ                      Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                     Desc
                                                              Main Document    Page 18 of 68
 Debtor 1              J Anthony                                     Bakaleinikoff                                    Case number (if known)
                       First Name               Middle Name           Last Name




 25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your
       benefit

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples:     Internet domain names, websites, proceeds from royalties and licensing agreements
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 27.   Licenses, franchises, and other general intangibles
       Examples:     Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
                     professional licenses
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


Money or property owed to you?                                                                                                                 Current value of the
                                                                                                                                               portion you own?
                                                                                                                                               Do not deduct secured
                                                                                                                                               claims or exemptions.


 28.   Tax refunds owed to you

       ✔ No
       ❑
       ❑ Yes.    Give specific information about                                                                        Federal:
                 them, including whether you
                 already filed the returns and the                                                                      State:
                 tax years.......................
                                                                                                                        Local:



 29.   Family support
       Examples:     Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

       ✔ No
       ❑
       ❑ Yes.    Give specific information..........
                                                                                                                        Alimony:

                                                                                                                        Maintenance:

                                                                                                                        Support:

                                                                                                                        Divorce settlement:

                                                                                                                        Property settlement:




Official Form 106A/B                                                            Schedule A/B: Property                                                    page 7
                     Case 6:20-bk-10253-WJ                                       Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                                                 Desc
                                                                                 Main Document    Page 19 of 68
 Debtor 1                  J Anthony                                                         Bakaleinikoff                                                        Case number (if known)
                           First Name                      Middle Name                       Last Name



 30.   Other amounts someone owes you
       Examples:         Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
                         Security benefits; unpaid loans you made to someone else
       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 31.   Interests in insurance policies
       Examples:         Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
       ✔ No
       ❑
       ❑ Yes.       Name the insurance company
                                                                           Company name:                                                             Beneficiary:                          Surrender or refund value:
                    of each policy and list its value....




 32.   Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
       because someone has died.
       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       Examples:         Accidents, employment disputes, insurance claims, or rights to sue
       ✔ No
       ❑
       ❑ Yes.       Describe each claim................




 34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
       to set off claims

       ✔ No
       ❑
       ❑ Yes.       Describe each claim................




 35.   Any financial assets you did not already list

       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here..................................................................................................................................➜                             $23,315.00



 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 37.   Do you own or have any legal or equitable interest in any business-related property?
       ✔No. Go to Part 6.
       ❑
       ❑Yes. Go to line 38.

Official Form 106A/B                                                                                       Schedule A/B: Property                                                                         page 8
                     Case 6:20-bk-10253-WJ                                       Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                                              Desc
                                                                                 Main Document    Page 20 of 68
 Debtor 1                  J Anthony                                                        Bakaleinikoff                                                         Case number (if known)
                           First Name                      Middle Name                       Last Name



                                                                                                                                                                                           Current value of the
                                                                                                                                                                                           portion you own?
                                                                                                                                                                                           Do not deduct secured
                                                                                                                                                                                           claims or exemptions.

 38.   Accounts receivable or commissions you already earned

       ✔ No
       ❑
       ❑ Yes. Describe........

 39.   Office equipment, furnishings, and supplies
       Examples:         Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

       ✔ No
       ❑
       ❑ Yes. Describe........

 40.   Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       ✔ No
       ❑
       ❑ Yes. Describe........

 41.   Inventory

       ✔ No
       ❑
       ❑ Yes. Describe........

 42.   Interests in partnerships or joint ventures

       ✔ No
       ❑
       ❑ Yes. Describe........
       Name of entity:                                                                                               % of ownership:

                                                                                                                                            %


 43.   Customer lists, mailing lists, or other compilations
       ✔ No
       ❑
       ❑ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
               ✔ No
               ❑
               ❑ Yes. Describe........

 44.   Any business-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.........




 45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
       for Part 5. Write that number here.................................................................................................................................➜                                $0.00



 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.


Official Form 106A/B                                                                                       Schedule A/B: Property                                                                     page 9
                     Case 6:20-bk-10253-WJ                                       Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                                              Desc
                                                                                 Main Document    Page 21 of 68
 Debtor 1                  J Anthony                                                         Bakaleinikoff                                                        Case number (if known)
                           First Name                      Middle Name                       Last Name



 46.   Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       ✔No. Go to Part 7.
       ❑
       ❑Yes. Go to line 47.
                                                                                                                                                                                           Current value of the
                                                                                                                                                                                           portion you own?
                                                                                                                                                                                           Do not deduct secured
                                                                                                                                                                                           claims or exemptions.

 47.   Farm animals
       Examples:         Livestock, poultry, farm-raised fish
       ✔ No
       ❑
       ❑ Yes.........................

 48.   Crops—either growing or harvested

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............


 49.   Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

       ✔ No
       ❑
       ❑ Yes..........................


 50.   Farm and fishing supplies, chemicals, and feed

       ✔ No
       ❑
       ❑ Yes..........................


 51.   Any farm- and commercial fishing-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............



 52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
       for Part 6. Write that number here...................................................................................................................................➜                              $0.00



 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above


 53.   Do you have other property of any kind you did not already list?
       Examples:         Season tickets, country club membership
       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............




 54.   Add the dollar value of all of your entries from Part 7. Write that number here.....................................................➜                                                               $0.00




Official Form 106A/B                                                                                       Schedule A/B: Property                                                                    page 10
                      Case 6:20-bk-10253-WJ                                         Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                                                Desc
                                                                                    Main Document    Page 22 of 68
 Debtor 1                   J Anthony                                                            Bakaleinikoff                                                           Case number (if known)
                            First Name                       Middle Name                          Last Name




 Part 8: List the Totals of Each Part of this Form

 55.   Part 1: Total real estate, line 2..........................................................................................................................................➜                   $751,800.00


 56.   Part 2: Total vehicles, line 5                                                                                        $23,000.00


 57.   Part 3: Total personal and household items, line 15                                                                     $6,554.00


 58.   Part 4: Total financial assets, line 36                                                                               $23,315.00


 59.   Part 5: Total business-related property, line 45                                                                              $0.00


 60.   Part 6: Total farm- and fishing-related property, line 52                                                                     $0.00


 61.   Part 7: Total other property not listed, line 54                                                +                             $0.00


 62.   Total personal property. Add lines 56 through 61..............                                                        $52,869.00             Copy personal property total➜          +        $52,869.00




 63.   Total of all property on Schedule A/B. Add line 55 + line 62.................................................................................................                                  $804,669.00




Official Form 106A/B                                                                                            Schedule A/B: Property                                                                   page 11
                   Case 6:20-bk-10253-WJ                     Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                      Desc
                                                             Main Document    Page 23 of 68
 Fill in this information to identify your case:

  Debtor 1                    J Anthony                                Bakaleinikoff
                              First Name           Middle Name         Last Name

  Debtor 2
  (Spouse, if filing)         First Name           Middle Name         Last Name

  United States Bankruptcy Court for the:                        Central District of California

  Case number                                                                                                                         ❑    Check if this is an
  (if known)                                                                                                                               amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill out and
attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount as
exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount. However, if you
claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the property is determined to
exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1: Identify the Property You Claim as Exempt

      Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
 1.
      ✔ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      ❑
      ❑ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 Brief description of the property and line on               Current value of the        Amount of the exemption you claim         Specific laws that allow exemption
 Schedule A/B that lists this property                       portion you own
                                                             Copy the value from         Check only one box for each exemption.
                                                             Schedule A/B

                                                                                         ✔
 Brief description:
 21300 Via Verde St Covina, CA 91724                                        $2,800.00
                                                                                         ❑                 $2,800.00              C.C.P. § 703.140(b)(1)
                                                                                         ❑    100% of fair market value, up to
 Line from                                                                                    any applicable statutory limit
 Schedule A/B:          1.2


                                                                                         ✔
 Brief description:
 2005 Toyota Tundra                                                         $8,000.00
                                                                                         ❑                 $5,850.00              C.C.P. § 703.140(b)(2)
                                                                                         ❑    100% of fair market value, up to
 Line from                                                                                    any applicable statutory limit
 Schedule A/B:          3.1


 3.   Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
      ✔ No
      ❑
      ❑ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
         ❑ No
         ❑ Yes




Official Form 106C                                               Schedule C: The Property You Claim as Exempt                                                    page 1 of 3
                 Case 6:20-bk-10253-WJ                  Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                     Desc
                                                        Main Document    Page 24 of 68
 Debtor 1             J Anthony                                 Bakaleinikoff                                   Case number (if known)
                      First Name          Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on          Current value of the     Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from      Check only one box for each exemption.
                                                        Schedule A/B

                                                                                 ✔
 Brief description:
 2009 Toyota Highlander                                              $6,000.00
                                                                                 ❑                $5,375.00                 C.C.P. § 703.140(b)(5)
                                                                                 ❑   100% of fair market value, up to
 Line from                                                                           any applicable statutory limit
 Schedule A/B:        3.2


                                                                                 ✔
 Brief description:
 2005 Kia Spectra                                                    $2,000.00
                                                                                 ❑                $2,000.00                 C.C.P. § 703.140(b)(5)
                                                                                 ❑   100% of fair market value, up to
 Line from                                                                           any applicable statutory limit
 Schedule A/B:        3.3


                                                                                 ✔
 Brief description:
 2007 Tracker Tahoe                                                  $7,000.00
                                                                                 ❑                  $0.00                   C.C.P. § 703.140(b)(2)
                                                                                 ❑   100% of fair market value, up to
 Line from                                                                           any applicable statutory limit
 Schedule A/B:        4.1


                                                                                 ✔
 Brief description:
 Household goods and furnishings                                       $650.00
                                                                                 ❑                 $650.00                  C.C.P. § 703.140(b)(3)
                                                                                 ❑   100% of fair market value, up to
 Line from                                                                           any applicable statutory limit
 Schedule A/B:         6


                                                                                 ✔
 Brief description:
 Electronics                                                           $650.00
                                                                                 ❑                 $650.00                  C.C.P. § 703.140(b)(5)
                                                                                 ❑   100% of fair market value, up to
 Line from                                                                           any applicable statutory limit
 Schedule A/B:         7


                                                                                 ✔
 Brief description:
 Fishing equipment.                                                    $600.00
                                                                                 ❑                 $600.00                  C.C.P. § 703.140(b)(3)
                                                                                 ❑   100% of fair market value, up to
 Line from                                                                           any applicable statutory limit
 Schedule A/B:         9


                                                                                 ✔
 Brief description:
 8 Items                                                             $2,500.00
                                                                                 ❑                $2,500.00                 C.C.P. § 703.140(b)(3)
                                                                                 ❑   100% of fair market value, up to
 Line from                                                                           any applicable statutory limit
 Schedule A/B:        10


                                                                                 ✔
 Brief description:
 Clothes                                                               $650.00
                                                                                 ❑                 $650.00                  C.C.P. § 703.140(b)(3)
                                                                                 ❑   100% of fair market value, up to
 Line from                                                                           any applicable statutory limit
 Schedule A/B:        11


                                                                                 ✔
 Brief description:
 Jewelry                                                             $1,500.00
                                                                                 ❑                $1,500.00                 C.C.P. § 703.140(b)(4)
                                                                                 ❑   100% of fair market value, up to
 Line from                                                                           any applicable statutory limit
 Schedule A/B:        12




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                  page 2 of 3
                  Case 6:20-bk-10253-WJ                 Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                      Desc
                                                        Main Document    Page 25 of 68
 Debtor 1             J Anthony                                 Bakaleinikoff                                    Case number (if known)
                      First Name          Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on          Current value of the      Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from       Check only one box for each exemption.
                                                        Schedule A/B

                                                                                  ✔
 Brief description:
 2 Cats, 2 Dogs                                                           $4.00
                                                                                  ❑                  $4.00                   C.C.P. § 703.140(b)(3)
                                                                                  ❑   100% of fair market value, up to
 Line from                                                                            any applicable statutory limit
 Schedule A/B:        13


                                                                                  ✔
 Brief description:
 Cash                                                               $20,000.00
                                                                                  ❑               $20,000.00                 C.C.P. § 703.140(b)(5)
                                                                                  ❑   100% of fair market value, up to
 Line from                                                                            any applicable statutory limit
 Schedule A/B:        16


                                                                                  ✔
 Brief description:
 Wells Fargo Way2Sav Checking                                        $1,500.00
                                                                                  ❑                $1,500.00                 C.C.P. § 703.140(b)(5)

 Checking account                                                                 ❑   100% of fair market value, up to
                                                                                      any applicable statutory limit
 Line from
 Schedule A/B:        17


                                                                                  ✔
 Brief description:
 401K                                                                $1,815.00
                                                                                  ❑                $1,815.00                 C.C.P. § 703.140(b)(10)(E)
                                                                                  ❑   100% of fair market value, up to
 Line from                                                                            any applicable statutory limit
 Schedule A/B:        21




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                    page 3 of 3
                    Case 6:20-bk-10253-WJ                           Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                                 Desc
                                                                    Main Document    Page 26 of 68
 Fill in this information to identify your case:

  Debtor 1                       J Anthony                                     Bakaleinikoff
                                 First Name              Middle Name          Last Name

  Debtor 2
  (Spouse, if filing)            First Name              Middle Name          Last Name

  United States Bankruptcy Court for the:                              Central District of California

  Case number                                                                                                                                           ❑    Check if this is an
  (if known)                                                                                                                                                 amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
      ❑No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List All Secured Claims

 2.     List all secured claims. If a creditor has more than one secured claim, list the creditor separately for            Column A               Column B              Column C
        each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much           Amount of claim        Value of collateral   Unsecured
        as possible, list the claims in alphabetical order according to the creditor’s name.                                Do not deduct the      that supports         portion
                                                                                                                            value of collateral.   this claim            If any
 2.1 Deutsche Bank National Trust Co.                        Describe the property that secures the claim:                         $522,137.00           $749,000.00                 $0.00
        Creditor's Name
                                                              4 Bedroom, 2 Bath
         C/O Specialized Loan Servicing                       6645 Veneto Place Rancho Cucamonga, CA 91701
         8742 Lucent Boulevard 300
        Number          Street
                                                             As of the date you file, the claim is: Check all that apply.

         Highland Ranch, CO 80129                            ❑Contingent
        City                      State       ZIP Code       ❑Unliquidated
        Who owes the debt? Check one.                        ❑Disputed
        ✔ Debtor 1 only
        ❑                                                    Nature of lien. Check all that apply.
        ❑Debtor 2 only                                       ❑An agreement you made (such as mortgage or
        ❑Debtor 1 and Debtor 2 only                             secured car loan)
        ❑At least one of the debtors and another             ❑Statutory lien (such as tax lien, mechanic's lien)
        ❑Check if this claim relates to a                    ❑Judgment lien from a lawsuit
           community debt
                                                             ❑Other (including a right to offset)
        Date debt was incurred
                                                             Last 4 digits of account number 4            0   7    0

         Add the dollar value of your entries in Column A on this page. Write that number here:                                           $522,137.00




Official Form 106D                                             Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 3
                Case 6:20-bk-10253-WJ                     Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                                 Desc
                                                          Main Document    Page 27 of 68
 Debtor 1              J Anthony                                    Bakaleinikoff                                         Case number (if known)
                       First Name          Middle Name              Last Name


                                                                                                                  Column A               Column B              Column C
              Additional Page
                                                                                                                  Amount of claim        Value of collateral   Unsecured
  Part 1:     After listing any entries on this page, number them beginning with                                  Do not deduct the      that supports         portion
              2.3, followed by 2.4, and so forth.                                                                 value of collateral.   this claim            If any



 2.2 GreenTree Servicing, LLC.                     Describe the property that secures the claim:                         $102,742.00           $749,000.00                   $0.00
     Creditor's Name
                                                    4 Bedroom, 2 Bath
      7340 South Kyrene Road T-120                  6645 Veneto Place Rancho Cucamonga, CA 91701
     Number          Street
      Tempe, AZ 85283                              As of the date you file, the claim is: Check all that apply.
     City                     State   ZIP Code     ❑Contingent
     Who owes the debt? Check one.                 ✔ Unliquidated
                                                   ❑
     ✔ Debtor 1 only
     ❑                                             ❑Disputed
     ❑Debtor 2 only                                Nature of lien. Check all that apply.
     ❑Debtor 1 and Debtor 2 only                   ❑An agreement you made (such as mortgage or
     ❑At least one of the debtors and another         secured car loan)
     ❑Check if this claim relates to a             ❑Statutory lien (such as tax lien, mechanic's lien)
        community debt
                                                   ❑Judgment lien from a lawsuit
     Date debt was incurred                        ❑Other (including a right to offset)
                                                   Last 4 digits of account number 5            1   7    7




 2.3 Keybank NA                                    Describe the property that secures the claim:                          $41,798.00           $749,000.00                   $0.00
     Creditor's Name
                                                    4 Bedroom, 2 Bath
      4910 Tiedeman Rd (routing Code:               6645 Veneto Place Rancho Cucamonga, CA 91701
      08-01-51-0449
     Number          Street                        As of the date you file, the claim is: Check all that apply.
      Brooklyn, OH 44144-2338                      ❑Contingent
                                                   ❑Unliquidated
     City                     State   ZIP Code

                                                   ❑Disputed
     Who owes the debt? Check one.
     ✔ Debtor 1 only
     ❑
     ❑Debtor 2 only                                Nature of lien. Check all that apply.

     ❑Debtor 1 and Debtor 2 only                   ❑An agreement you made (such as mortgage or
                                                      secured car loan)
     ❑At least one of the debtors and another      ❑Statutory lien (such as tax lien, mechanic's lien)
     ✔ Check if this claim relates to a
     ❑
        community debt
                                                   ❑Judgment lien from a lawsuit
                                                   ❑Other (including a right to offset)
     Date debt was incurred
                                                   Last 4 digits of account number 5            2   9    4




      Add the dollar value of your entries in Column A on this page. Write that number here:                                    $144,540.00




Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 2 of 3
                 Case 6:20-bk-10253-WJ                     Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                                 Desc
                                                           Main Document    Page 28 of 68
 Debtor 1              J Anthony                                     Bakaleinikoff                                         Case number (if known)
                       First Name           Middle Name              Last Name


                                                                                                                   Column A               Column B              Column C
              Additional Page
                                                                                                                   Amount of claim        Value of collateral   Unsecured
  Part 1:     After listing any entries on this page, number them beginning with                                   Do not deduct the      that supports         portion
              2.3, followed by 2.4, and so forth.                                                                  value of collateral.   this claim            If any



 2.4 U.S. Bank                                      Describe the property that secures the claim:                           $5,500.00              $7,000.00                  $0.00
     Creditor's Name
                                                     2007 Tracker Tahoe
      P.O. Box 5227
     Number           Street
      Cincinnatti, OH 45201                         As of the date you file, the claim is: Check all that apply.
     City                      State   ZIP Code     ❑Contingent
     Who owes the debt? Check one.                  ❑Unliquidated
     ✔ Debtor 1 only
     ❑                                              ❑Disputed
     ❑Debtor 2 only                                 Nature of lien. Check all that apply.
     ❑Debtor 1 and Debtor 2 only                    ❑An agreement you made (such as mortgage or
     ❑At least one of the debtors and another          secured car loan)
     ❑Check if this claim relates to a              ❑Statutory lien (such as tax lien, mechanic's lien)
        community debt
                                                    ❑Judgment lien from a lawsuit
     Date debt was incurred                         ❑Other (including a right to offset)
     2007
                                                    Last 4 digits of account number 9            5   7    2




      Add the dollar value of your entries in Column A on this page. Write that number here:                                       $5,500.00
      If this is the last page of your form, add the dollar value totals from all pages. Write that number                       $672,177.00
      here:




Official Form 106D                          Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 3
                   Case 6:20-bk-10253-WJ                      Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                             Desc
                                                              Main Document    Page 29 of 68
 Fill in this information to identify your case:

  Debtor 1                   J Anthony                                 Bakaleinikoff
                             First Name            Middle Name         Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name         Last Name

  United States Bankruptcy Court for the:                        Central District of California

  Case number                                                                                                                               ❑    Check if this is an
  (if known)                                                                                                                                     amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                          12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Hold Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. On the top of any additional pages, write your name and case number (if known).

 Part 1: List All of Your PRIORITY Unsecured Claims

  1. Do any creditors have priority unsecured claims against you?
     ❑ No. Go to Part 2.
     ✔ Yes.
     ❑
  2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
     identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
     possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
     Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
     (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                  Total       Priority          Nonpriority
                                                                                                                                  claim       amount            amount

2.1      Franchise Tax Board                                                                                                        $3,000.00       $3,000.00              $0.00
                                                                     Last 4 digits of account number
        Priority Creditor's Name
                                                                     When was the debt incurred?
         PERSONAL BANKRUPTCY MS A340
                                                                     As of the date you file, the claim is: Check all that
         PO BOX 2952                                                 apply.
        Number           Street                                      ✔ Contingent
                                                                     ❑
         Sacramento, CA 95812-2952                                   ✔ Unliquidated
                                                                     ❑
        City                               State   ZIP Code          ✔ Disputed
                                                                     ❑
        Who incurred the debt? Check one.
        ✔ Debtor 1 only
        ❑
                                                                     Type of PRIORITY unsecured claim:
                                                                     ❑ Domestic support obligations
        ❑ Debtor 2 only                                              ✔ Taxes and certain other debts you owe the
                                                                     ❑
        ❑ Debtor 1 and Debtor 2 only                                     government
        ❑ At least one of the debtors and another                    ❑ Claims for death or personal injury while you were
        ❑ Check if this claim is for a community debt                    intoxicated
        Is the claim subject to offset?                              ❑ Other. Specify
        ✔ No
        ❑
        ❑ Yes
2.2      Internal Revenue Service                                    Last 4 digits of account number 8163                          $13,000.00      $13,000.00              $0.00
        Priority Creditor's Name
                                                                     When was the debt incurred? 2015
         Centralized Insolvency Operation                            As of the date you file, the claim is: Check all that
         Po Box 7346                                                 apply.
        Number           Street                                      ✔ Contingent
                                                                     ❑
         Philadelphia, PA 19101-7346                                 ✔ Unliquidated
                                                                     ❑
        City                               State   ZIP Code          ✔ Disputed
                                                                     ❑
        Who incurred the debt? Check one.                            Type of PRIORITY unsecured claim:
        ✔
        ❑ Debtor 1 only                                              ❑ Domestic support obligations
        ❑ Debtor 2 only                                              ✔ Taxes and certain other debts you owe the
                                                                     ❑
        ❑ Debtor 1 and Debtor 2 only                                     government
        ❑ At least one of the debtors and another                    ❑ Claims for death or personal injury while you were
        ❑ Check if this claim is for a community debt                    intoxicated
                                                                     ❑ Other. Specify
        Is the claim subject to offset?
        ✔
        ❑
Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                        page 1 of 9
                   Case 6:20-bk-10253-WJ                       Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                              Desc
                                                               Main Document    Page 30 of 68
 Debtor 1              J Anthony                                        Bakaleinikoff                                      Case number (if known)
                       First Name              Middle Name              Last Name

 Part 2: List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
      ❑     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      ✔
      ❑     Yes.
  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
     unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
     than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured claims fill out the Continuation Page of
     Part 2.
                                                                                                                                                             Total claim

4.1     Barclays Bank Delaware                                                    Last 4 digits of account number 9378                                               $20,313.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          2015
        100 S West St                                                             As of the date you file, the claim is: Check all that apply.
        Number           Street
                                                                                  ✔ Contingent
                                                                                  ❑
          Wilmington, DE 19801
        City                              State     ZIP Code
                                                                                  ✔ Unliquidated
                                                                                  ❑
                                                                                  ✔ Disputed
                                                                                  ❑
        Who incurred the debt? Check one.
        ✔
        ❑ Debtor 1 only                                                           Type of NONPRIORITY unsecured claim:
        ❑ Debtor 2 only                                                           ❑ Student loans
        ❑ Debtor 1 and Debtor 2 only                                              ❑ Obligations arising out of a separation agreement or
        ❑
                                                                                      divorce that you did not report as priority claims
          At least one of the debtors and another
                                                                                  ❑ Debts to pension or profit-sharing plans, and other
        ❑ Check if this claim is for a community debt                                 similar debts
        Is the claim subject to offset?                                           ❑ Other. Specify
        ✔ No
        ❑
        ❑ Yes
4.2     Capital One                                                               Last 4 digits of account number 8679                                                $3,983.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          2015
        Attn: General Correspondence/Bankruptcy
                                                                                  As of the date you file, the claim is: Check all that apply.
        PO Box 30285                                                              ✔ Contingent
                                                                                  ❑
        Number           Street
                                                                                  ✔ Unliquidated
                                                                                  ❑
        Salt Lake City, UT 84130-0287
        City                              State     ZIP Code
                                                                                  ✔ Disputed
                                                                                  ❑
        Who incurred the debt? Check one.                                         Type of NONPRIORITY unsecured claim:
        ✔ Debtor 1 only
        ❑                                                                         ❑ Student loans
        ❑ Debtor 2 only                                                           ❑ Obligations arising out of a separation agreement or
        ❑ Debtor 1 and Debtor 2 only
                                                                                      divorce that you did not report as priority claims
                                                                                  ❑ Debts to pension or profit-sharing plans, and other
        ❑ At least one of the debtors and another                                     similar debts
        ✔ Check if this claim is for a community debt
        ❑                                                                         ❑ Other. Specify
        Is the claim subject to offset?
        ✔ No
        ❑
        ❑ Yes
4.3     Capital One                                                               Last 4 digits of account number 1573                                                $1,221.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          2015
        Attn: General Correspondence/Bankruptcy
                                                                                  As of the date you file, the claim is: Check all that apply.
        PO Box 30285                                                              ✔ Contingent
                                                                                  ❑
        Number           Street
                                                                                  ✔ Unliquidated
                                                                                  ❑
        Salt Lake City, UT 84130-0287
        City                              State     ZIP Code
                                                                                  ✔ Disputed
                                                                                  ❑
        Who incurred the debt? Check one.                                         Type of NONPRIORITY unsecured claim:
        ✔ Debtor 1 only
        ❑                                                                         ❑ Student loans
        ❑ Debtor 2 only                                                           ❑ Obligations arising out of a separation agreement or
        ❑ Debtor 1 and Debtor 2 only
                                                                                      divorce that you did not report as priority claims
                                                                                  ❑ Debts to pension or profit-sharing plans, and other
        ❑ At least one of the debtors and another                                     similar debts
        ✔ Check if this claim is for a community debt
        ❑                                                                         ❑ Other. Specify
        Is the claim subject to offset?
        ✔ No
        ❑
        ❑ Yes

Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                          page 2 of 9
                    Case 6:20-bk-10253-WJ                     Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                    Desc
                                                              Main Document    Page 31 of 68

 Debtor 1              J Anthony                                    Bakaleinikoff                                      Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.4     Chase Card                                                           Last 4 digits of account number 6710                                         $7,616.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          2015
        Attn: Correspondence Dept
                                                                             As of the date you file, the claim is: Check all that apply.
        PO Box 15298                                                         ✔
                                                                             ❑      Contingent
       Number           Street
                                                                             ✔
                                                                             ❑      Unliquidated
        Wilmington, DE 19850-5298
       City                              State     ZIP Code                  ✔
                                                                             ❑      Disputed
       Who incurred the debt? Check one.                                     Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                  ❑      Student loans
       ❑      Debtor 2 only                                                  ❑      Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                    divorce that you did not report as priority claims
                                                                             ❑
       ❑      At least one of the debtors and another
                                                                                    Debts to pension or profit-sharing plans, and other
                                                                                    similar debts
       ✔
       ❑      Check if this claim is for a community debt                    ❑      Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.5     Chase Card                                                           Last 4 digits of account number 0969                                         $3,800.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          2015
        Attn: Correspondence Dept
                                                                             As of the date you file, the claim is: Check all that apply.
        PO Box 15298                                                         ✔
                                                                             ❑      Contingent
       Number           Street
                                                                             ✔
                                                                             ❑      Unliquidated
        Wilmington, DE 19850-5298
       City                              State     ZIP Code                  ✔
                                                                             ❑      Disputed
       Who incurred the debt? Check one.                                     Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                  ❑      Student loans
       ❑      Debtor 2 only                                                  ❑      Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                    divorce that you did not report as priority claims
                                                                             ❑
       ❑      At least one of the debtors and another
                                                                                    Debts to pension or profit-sharing plans, and other
                                                                                    similar debts
       ✔
       ❑      Check if this claim is for a community debt                    ❑      Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.6     Chase Card                                                           Last 4 digits of account number 3687                                        $15,837.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          2015
        Attn: Correspondence Dept
                                                                             As of the date you file, the claim is: Check all that apply.
        PO Box 15298
       Number           Street
                                                                             ❑      Contingent

        Wilmington, DE 19850-5298
                                                                             ❑      Unliquidated
       City                              State     ZIP Code                  ❑      Disputed
       Who incurred the debt? Check one.                                     Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                  ❑      Student loans
       ❑      Debtor 2 only                                                  ❑      Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                    divorce that you did not report as priority claims
                                                                             ❑
       ❑      At least one of the debtors and another
                                                                                    Debts to pension or profit-sharing plans, and other
                                                                                    similar debts
       ✔
       ❑      Check if this claim is for a community debt                    ❑      Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                               page 3 of 9
                    Case 6:20-bk-10253-WJ                     Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                    Desc
                                                              Main Document    Page 32 of 68

 Debtor 1              J Anthony                                    Bakaleinikoff                                      Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.7     Citibank National Association                                        Last 4 digits of account number 1865                                         $8,607.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          2015
        701 East 60th Street North
                                                                             As of the date you file, the claim is: Check all that apply.
                                                                             ❑      Contingent
       Number           Street
                                                                             ❑      Unliquidated
        Sioux Falls, SD 57117
       City                              State     ZIP Code                  ❑      Disputed
       Who incurred the debt? Check one.                                     Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                  ❑      Student loans
       ❑      Debtor 2 only                                                  ❑      Obligations arising out of a separation agreement or
       ❑
                                                                                    divorce that you did not report as priority claims
              Debtor 1 and Debtor 2 only
                                                                             ❑      Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                               similar debts
       ✔
       ❑      Check if this claim is for a community debt                    ❑      Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.8     Citibank National Association                                        Last 4 digits of account number 9174                                         $1,698.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          2015
        701 East 60th Street North
                                                                             As of the date you file, the claim is: Check all that apply.
                                                                             ❑      Contingent
       Number           Street
                                                                             ❑      Unliquidated
        Sioux Falls, SD 57117
       City                              State     ZIP Code                  ❑      Disputed
       Who incurred the debt? Check one.                                     Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                  ❑      Student loans
       ❑      Debtor 2 only                                                  ❑      Obligations arising out of a separation agreement or
       ❑
                                                                                    divorce that you did not report as priority claims
              Debtor 1 and Debtor 2 only
                                                                             ❑      Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                               similar debts
       ✔
       ❑      Check if this claim is for a community debt                    ❑      Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.9     Citibank National Association                                        Last 4 digits of account number 3110                                        $10,623.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          2015
        701 East 60th Street North
                                                                             As of the date you file, the claim is: Check all that apply.
                                                                             ❑      Contingent
       Number           Street
                                                                             ❑      Unliquidated
        Sioux Falls, SD 57117
       City                              State     ZIP Code                  ❑      Disputed
       Who incurred the debt? Check one.                                     Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                  ❑      Student loans
       ❑      Debtor 2 only                                                  ❑      Obligations arising out of a separation agreement or
       ❑
                                                                                    divorce that you did not report as priority claims
              Debtor 1 and Debtor 2 only
                                                                             ❑      Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                               similar debts
       ✔
       ❑      Check if this claim is for a community debt                    ❑      Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes



Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                               page 4 of 9
                    Case 6:20-bk-10253-WJ                     Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                    Desc
                                                              Main Document    Page 33 of 68

 Debtor 1              J Anthony                                    Bakaleinikoff                                      Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.10    Comenity Bank                                                        Last 4 digits of account number 4194                                         $1,000.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          2015
        PO Box 18215
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        Columbus, OH 43218
                                                                             ❑      Contingent
       City                              State     ZIP Code                  ❑      Unliquidated
       Who incurred the debt? Check one.                                     ❑      Disputed
       ✔
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑      Student loans
       ❑      Debtor 1 and Debtor 2 only                                     ❑      Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                    divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt
                                                                             ❑      Debts to pension or profit-sharing plans, and other
                                                                                    similar debts
       Is the claim subject to offset?                                       ❑      Other. Specify
       ✔
       ❑      No
       ❑      Yes
4.11    Dept Of Ed/Navient                                                   Last 4 digits of account number 05-1                                        $71,535.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?
        Attn: Claims Dept
                                                                             As of the date you file, the claim is: Check all that apply.
                                                                             ❑
        P.O. Box 9635
       Number           Street                                                      Contingent

        Wilkes Barr, PA 18773-9635                                           ❑      Unliquidated
       City                              State     ZIP Code                  ❑      Disputed
       Who incurred the debt? Check one.                                     Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                  ✔
                                                                             ❑      Student loans
       ❑      Debtor 2 only                                                  ❑      Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only                                            divorce that you did not report as priority claims

       ❑      At least one of the debtors and another
                                                                             ❑      Debts to pension or profit-sharing plans, and other
       ✔
                                                                                    similar debts
       ❑      Check if this claim is for a community debt
                                                                             ❑      Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.12    Equiant Financial Services                                           Last 4 digits of account number 6477                                         $6,143.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          2015
        4343 N. Scottsdale
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        Scottsdale, AZ 85251
                                                                             ❑      Contingent
       City                              State     ZIP Code                  ❑      Unliquidated
       Who incurred the debt? Check one.                                     ❑      Disputed
       ✔
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑      Student loans
       ❑      Debtor 1 and Debtor 2 only                                     ❑      Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                    divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt
                                                                             ❑      Debts to pension or profit-sharing plans, and other
                                                                                    similar debts
       Is the claim subject to offset?                                       ❑      Other. Specify
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                               page 5 of 9
                    Case 6:20-bk-10253-WJ                     Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                    Desc
                                                              Main Document    Page 34 of 68

 Debtor 1              J Anthony                                    Bakaleinikoff                                      Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.13    Internal Revenue Service                                                                                                                          $6,610.00
                                                                             Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          2010
        Centralized Insolvency Operation
                                                                             As of the date you file, the claim is: Check all that apply.
                                                                             ❑
        Po Box 7346
       Number           Street                                                      Contingent

        Philadelphia, PA 19101-7346                                          ❑      Unliquidated
       City                              State     ZIP Code                  ❑      Disputed
       Who incurred the debt? Check one.                                     Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                  ❑      Student loans
       ❑      Debtor 2 only                                                  ❑      Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only                                            divorce that you did not report as priority claims

       ❑      At least one of the debtors and another
                                                                             ❑      Debts to pension or profit-sharing plans, and other
       ✔
                                                                                    similar debts
       ❑      Check if this claim is for a community debt                    ✔
                                                                             ❑      Other. Specify
       Is the claim subject to offset?                                              Income taxes
       ✔
       ❑      No
       ❑      Yes
4.14    Kohl's                                                               Last 4 digits of account number 4566                                             $537.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          2015
        Po Box 30510
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        Los Angeles, CA 90030-0510
                                                                             ❑      Contingent
       City                              State     ZIP Code                  ❑      Unliquidated
       Who incurred the debt? Check one.                                     ❑      Disputed
       ✔
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑      Student loans
       ❑      Debtor 1 and Debtor 2 only                                     ❑      Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                    divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt
                                                                             ❑      Debts to pension or profit-sharing plans, and other
                                                                                    similar debts
       Is the claim subject to offset?                                       ❑      Other. Specify
       ✔
       ❑      No
       ❑      Yes
4.15    Macy's                                                               Last 4 digits of account number 2520                                             $299.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          2015
        7 West Seventh Street
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
                                                                             ✔
                                                                             ❑      Contingent
        Cincinnati, OH 45202
       City                              State     ZIP Code                  ✔
                                                                             ❑      Unliquidated
       Who incurred the debt? Check one.                                     ✔
                                                                             ❑      Disputed
       ✔
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑      Student loans
       ❑      Debtor 1 and Debtor 2 only                                     ❑      Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                    divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt
                                                                             ❑      Debts to pension or profit-sharing plans, and other
                                                                                    similar debts
       Is the claim subject to offset?                                       ❑      Other. Specify
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                               page 6 of 9
                    Case 6:20-bk-10253-WJ                     Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                    Desc
                                                              Main Document    Page 35 of 68

 Debtor 1              J Anthony                                    Bakaleinikoff                                      Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.16    Synchrony Bank/Sams                                                  Last 4 digits of account number 1953                                         $1,446.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          2015
        PO Box 965060
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        Orlando, FL 32896
                                                                             ❑      Contingent
       City                              State     ZIP Code                  ❑      Unliquidated
       Who incurred the debt? Check one.                                     ❑      Disputed
       ✔
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑      Student loans
       ❑      Debtor 1 and Debtor 2 only                                     ❑      Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                    divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt
                                                                             ❑      Debts to pension or profit-sharing plans, and other
                                                                                    similar debts
       Is the claim subject to offset?                                       ❑      Other. Specify
       ✔
       ❑      No
       ❑      Yes
4.17    U.S. Bank                                                            Last 4 digits of account number 7885                                        $15,388.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          2015
        P.O. Box 5227
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        Cincinnatti, OH 45201
                                                                             ❑      Contingent
       City                              State     ZIP Code                  ❑      Unliquidated
       Who incurred the debt? Check one.                                     ❑      Disputed
       ✔
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑      Student loans
       ❑      Debtor 1 and Debtor 2 only                                     ❑      Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                    divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt
                                                                             ❑      Debts to pension or profit-sharing plans, and other
                                                                                    similar debts
       Is the claim subject to offset?                                       ❑      Other. Specify
       ✔
       ❑      No
       ❑      Yes
4.18    Wells Fargo                                                          Last 4 digits of account number 8332                                             $433.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          2015
        P.O. Box 10347
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        Des Moines, IA 50306-0347
                                                                             ❑      Contingent
       City                              State     ZIP Code                  ❑      Unliquidated
       Who incurred the debt? Check one.                                     ❑      Disputed
       ✔
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑      Student loans
       ❑      Debtor 1 and Debtor 2 only                                     ❑      Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                    divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt
                                                                             ❑      Debts to pension or profit-sharing plans, and other
                                                                                    similar debts
       Is the claim subject to offset?                                       ❑      Other. Specify
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                               page 7 of 9
                    Case 6:20-bk-10253-WJ                     Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                    Desc
                                                              Main Document    Page 36 of 68

 Debtor 1              J Anthony                                    Bakaleinikoff                                      Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.19    Wells Fargo                                                          Last 4 digits of account number 4473                                         $3,131.15
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          2015
        P.O. Box 10347
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        Des Moines, IA 50306-0347
                                                                             ❑      Contingent
       City                              State     ZIP Code                  ❑      Unliquidated
       Who incurred the debt? Check one.                                     ❑      Disputed
       ✔
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑      Student loans
       ❑      Debtor 1 and Debtor 2 only                                     ❑      Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                    divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt
                                                                             ❑      Debts to pension or profit-sharing plans, and other
                                                                                    similar debts
       Is the claim subject to offset?                                       ❑      Other. Specify
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                               page 8 of 9
                Case 6:20-bk-10253-WJ                      Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                   Desc
                                                           Main Document    Page 37 of 68

 Debtor 1              J Anthony                                   Bakaleinikoff                               Case number (if known)
                       First Name           Middle Name             Last Name

 Part 4: Add the Amounts for Each Type of Unsecured Claim

  6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
     type of unsecured claim.




                                                                                             Total claim


                   6a. Domestic support obligations                                6a.                             $0.00
 Total claims
 from Part 1       6b. Taxes and certain other debts you owe the                   6b.                        $16,000.00
                       government

                   6c. Claims for death or personal injury while you               6c.                             $0.00
                       were intoxicated

                   6d. Other. Add all other priority unsecured claims.             6d.   +                         $0.00
                       Write that amount here.

                   6e. Total. Add lines 6a through 6d.                             6e.                         $16,000.00




                                                                                             Total claim


                   6f. Student loans                                               6f.                        $71,535.00
 Total claims
 from Part 2       6g. Obligations arising out of a separation                     6g.                             $0.00
                       agreement or divorce that you did not report as
                       priority claims

                   6h. Debts to pension or profit-sharing plans, and               6h.                             $0.00
                       other similar debts

                   6i. Other. Add all other nonpriority unsecured claims.          6i.   +                   $108,685.15
                       Write that amount here.

                   6j. Total. Add lines 6f through 6i.                             6j.                        $180,220.15




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 9 of 9
                      Case 6:20-bk-10253-WJ                     Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                          Desc
                                                                Main Document    Page 38 of 68
 Fill in this information to identify your case:

     Debtor 1                   J Anthony                                Bakaleinikoff
                                First Name           Middle Name        Last Name

     Debtor 2
     (Spouse, if filing)        First Name           Middle Name        Last Name

     United States Bankruptcy Court for the:                       Central District of California

     Case number                                                                                                                             ❑    Check if this is an
     (if known)                                                                                                                                   amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any additional pages, write your name and case number (if
known).

 1.     Do you have any executory contracts or unexpired leases?
        ✔No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        ❑
        ❑Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for example, rent,
       vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and unexpired leases.



       Person or company with whom you have the contract or lease                               State what the contract or lease is for

2.1

        Name

        Number         Street

        City                                 State   ZIP Code

2.2

        Name

        Number         Street

        City                                 State   ZIP Code

2.3

        Name

        Number         Street

        City                                 State   ZIP Code

2.4

        Name

        Number         Street

        City                                 State   ZIP Code




Official Form 106G                                              Schedule G: Executory Contracts and Unexpired Leases                                                    page 1 of 1
                      Case 6:20-bk-10253-WJ                        Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                       Desc
                                                                   Main Document    Page 39 of 68
 Fill in this information to identify your case:

  Debtor 1                        J Anthony                                  Bakaleinikoff
                                 First Name              Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)            First Name              Middle Name        Last Name

  United States Bankruptcy Court for the:                              Central District of California

  Case number                                                                                                                               ❑     Check if this is an
  (if known)                                                                                                                                      amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                                                  12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are filing together,
both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number the entries in the boxes on
the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
      ✔ No
      ❑
      ❑Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona, California, Idaho,
    Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      ❑No. Go to line 3.
      ✔Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
      ❑
        ❑No
        ✔Yes. In which community state or territory did you live? California
        ❑                                                                                               . Fill in the name and current address of that person.
               Bakaleinikoff, Yvonne
               Name of your spouse, former spouse, or legal equivalent
               6645 Veneto Place
               Number          Street
               Rancho Cucamonga, CA 91701
               City                                   State   ZIP Code

 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in line 2 again as a
    codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D), Schedule E/F (Official
    Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

      Column 1: Your codebtor                                                                                 Column 2: The creditor to whom you owe the debt
                                                                                                                Check all schedules that apply:
3.1                                                                                                             ❑Schedule D, line
      Name
                                                                                                                ❑Schedule E/F, line
      Number          Street                                                                                    ❑Schedule G, line
      City                                    State     ZIP Code




Official Form 106H                                                               Schedule H: Your Codebtors                                                             page 1 of 1
                   Case 6:20-bk-10253-WJ                    Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                             Desc
                                                            Main Document    Page 40 of 68
 Fill in this information to identify your case:

  Debtor 1                   J Anthony                                 Bakaleinikoff
                             First Name            Middle Name        Last Name

  Debtor 2                   Yvonne                                    Bakaleinikoff
  (Spouse, if filing)        First Name            Middle Name        Last Name                                                  Check if this is:

  United States Bankruptcy Court for the:                        Central District of California                                  ❑An amended filing
                                                                                                                                 ❑A supplement showing postpetition
  Case number                                                                                                                          chapter 13 income as of the following date:
  (if known)

                                                                                                                                       MM / DD / YYYY

Official Form 106I
Schedule I: Your Income                                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Employment


 1. Fill in your employment
    information.                                                                 Debtor 1                                          Debtor 2 or non-filing spouse


     If you have more than one job,            Employment status            ✔Employed ❑Not Employed
                                                                            ❑                                                  ✔Employed ❑Not Employed
                                                                                                                               ❑
     attach a separate page with
     information about additional              Occupation                   Self-Employed Driver                               Customer Service
     employers.
                                               Employer's name              MRTNZ INC.                                         Alameda Company
     Include part time, seasonal, or
     self-employed work.
                                               Employer's address           9668 BRIARWOOD AVE                                 1260 North Lakeview Avenue
     Occupation may include student                                          Number Street                                      Number Street
     or homemaker, if it applies.




                                                                            Fontana, CA 92335                                  Anaheim, CA 92807
                                                                             City                     State   Zip Code          City                    State      Zip Code
                                               How long employed there? 2 years 2 months                                        18 years


 Part 2: Give Details About Monthly Income


     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
     are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
     attach a separate sheet to this form.

                                                                                                          For Debtor 1      For Debtor 2 or
                                                                                                                            non-filing spouse

 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions.) If not paid monthly, calculate what the monthly wage would be.              2.                 $0.00                    $3,358.33

 3. Estimate and list monthly overtime pay.                                                  3.   +             $0.00      +                 $0.00


 4. Calculate gross income. Add line 2 + line 3.                                             4.                 $0.00                    $3,358.33




Official Form 106I                                                            Schedule I: Your Income                                                                   page 1
                     Case 6:20-bk-10253-WJ                                         Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                            Desc
                                                                                   Main Document    Page 41 of 68
 Debtor 1                  J Anthony                                                           Bakaleinikoff
 Debtor 2                  Yvonne                                                              Bakaleinikoff                                   Case number (if known)
                            First Name                      Middle Name                         Last Name


                                                                                                                                    For Debtor 1       For Debtor 2 or
                                                                                                                                                       non-filing spouse
      Copy line 4 here....................................................................................➔            4.                 $0.00                $3,358.33
 5.   List all payroll deductions:
      5a. Tax, Medicare, and Social Security deductions                                                                5a.                $0.00                    $0.00
      5b. Mandatory contributions for retirement plans                                                                 5b.                $0.00                    $0.00
      5c. Voluntary contributions for retirement plans                                                                 5c.                $0.00                    $0.00
      5d. Required repayments of retirement fund loans                                                                 5d.                $0.00                    $0.00
      5e. Insurance                                                                                                    5e.                $0.00                    $0.00
      5f. Domestic support obligations                                                                                 5f.                $0.00                    $0.00
      5g. Union dues                                                                                                   5g.                $0.00                    $0.00

      5h. Other deductions. Specify:                                                                                   5h.   +             $0.00       +           $0.00

 6.   Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                      6.                 $0.00                    $0.00
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                                              7.                 $0.00                $3,358.33
 8.   List all other income regularly received:
      8a. Net income from rental property and from operating a business,
          profession, or farm
            Attach a statement for each property and business showing gross receipts,
            ordinary and necessary business expenses, and the total monthly net income.                                8a.             $4,500.00                   $0.00
      8b. Interest and dividends                                                                                       8b.                $0.00                    $0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                                                       8c.                $0.00                    $0.00
      8d. Unemployment compensation                                                                                    8d.                $0.00                    $0.00
      8e. Social Security                                                                                              8e.                $0.00                    $0.00
      8f. Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                                                   8f.                $0.00                    $0.00
      8g. Pension or retirement income                                                                                 8g.                $0.00                    $0.00

      8h. Other monthly income. Specify: Income from All Other Sources                                                 8h.   +             $0.00       +         $500.00


 9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                            9.              $4,500.00                 $500.00

 10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse                                         10.             $4,500.00   +            $3,858.33        =       $8,358.33

 11. State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

      Specify:                                                                                                                                                          11. +             $0.00
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write that
     amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                               12.          $8,358.33
                                                                                                                                                                                 Combined
                                                                                                                                                                                 monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
      ✔ No.
      ❑
      ❑Yes. Explain:
Official Form 106I                                                                                        Schedule I: Your Income                                                          page 2
                 Case 6:20-bk-10253-WJ                        Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                        Desc
                                                              Main Document    Page 42 of 68
 Debtor 1                J Anthony                                Bakaleinikoff
 Debtor 2                Yvonne                                   Bakaleinikoff                      Case number (if known)
                         First Name         Middle Name           Last Name


   8a. Attached Statement

                                                                      Business Income

   FINANCIAL REVIEW OF THE DEBTOR'S BUSINESS (NOTE: ONLY INCLUDE information directly related to the business operation.)
   PART A - ESTIMATED AVERAGE FUTURE GROSS MONTHLY INCOME:
        1    Gross Monthly Income:                                                                                                         $6,000.00
   PART B - ESTIMATED AVERAGE FUTURE MONTHLY EXPENSES:
        2    Ordinary and necessary expense                                                                                 $0.00
        3    Net Employee Payroll (Other than debtor)                                                                       $0.00
        4    Payroll Taxes                                                                                            $1,500.00
        5    Unemployment Taxes                                                                                             $0.00
        6    Worker's Compensation                                                                                          $0.00
        7    Other Taxes                                                                                                    $0.00
        8    Inventory Purchases (Including raw materials)                                                                  $0.00
        9    Purchase of Feed/Fertilizer/Seed/Spray                                                                         $0.00
        10   Rent (Other than debtor's principal residence)                                                                 $0.00
        11   Utilities                                                                                                      $0.00
        12   Office Expenses and Supplies                                                                                   $0.00
        13   Repairs and Maintenance                                                                                        $0.00
        14   Vehicle Expenses                                                                                               $0.00
        15   Travel and Entertainment                                                                                       $0.00
        16   Equipment Rental and Leases                                                                                    $0.00
        17   Legal/Accounting/Other Professional Fees                                                                       $0.00
        18   Insurance                                                                                                      $0.00
        19   Employee Benefits (e.g., pension, medical, etc.)                                                               $0.00
        20   Payments to be Made Directly by Debtor to Secured Creditors for Pre-Petition Business
             Debts
             TOTAL PAYMENTS TO SECURED CREDITORS                                                                            $0.00

        21   Other Expenses
             TOTAL OTHER EXPENSES                                                                                           $0.00
                                                                                                                                           $1,500.00
        22   TOTAL MONTHLY EXPENSES(Add item 2 - 21)
   PART C - ESTIMATED AVERAGE NET MONTHLY INCOME:
        23   AVERAGE NET MONTHLY INCOME(Subtract item 23 from item 1)                                                                      $4,500.00




Official Form 106I                                                       Schedule I: Your Income                                               page 3
                   Case 6:20-bk-10253-WJ                          Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                           Desc
                                                                  Main Document    Page 43 of 68
 Fill in this information to identify your case:

  Debtor 1                   J Anthony                                       Bakaleinikoff
                             First Name              Middle Name            Last Name                                  Check if this is:
  Debtor 2                                                                                                             ❑An amended filing
  (Spouse, if filing)        First Name              Middle Name            Last Name                                  ❑A supplement showing postpetition
                                                                                                                           chapter 13 income as of the following date:
  United States Bankruptcy Court for the:                            Central District of California

  Case number                                                                                                              MM / DD / YYYY
  (if known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                                   12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Describe Your Household

 1. Is this a joint case?

     ✔No. Go to line 2.
     ❑
     ❑Yes. Does Debtor 2 live in a separate household?
            ❑No
            ❑Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?                        ✔ No
                                                   ❑
     Do not list Debtor 1 and
     Debtor 2.
                                                   ❑Yes. Fill out this information for       Dependent's relationship to
                                                                                             Debtor 1 or Debtor 2
                                                                                                                                  Dependent's
                                                                                                                                  age
                                                                                                                                                      Does dependent live
                                                                                                                                                      with you?
                                                      each dependent...............
     Do not state the dependents' names.
                                                                                                                                                       ❑No. ❑Yes.
                                                                                                                                                       ❑No. ❑Yes.
                                                                                                                                                       ❑No. ❑Yes.
                                                                                                                                                       ❑No. ❑Yes.
                                                                                                                                                       ❑No. ❑Yes.
 3. Do your expenses include expenses              ✔ No
                                                   ❑
    of people other than yourself and
    your dependents?
                                                   ❑Yes


 Part 2: Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after
 the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.

 Include expenses paid for with non-cash government assistance if you know the value of                                                        Your expenses
 such assistance and have included it on Schedule I: Your Income (Official Form 106I.)

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
    ground or lot.                                                                                                                    4.                      $4,216.37


     If not included in line 4:
                                                                                                                                      4a.                         $0.00
     4a. Real estate taxes
                                                                                                                                      4b.                         $0.00
     4b. Property, homeowner's, or renter's insurance
                                                                                                                                      4c.                        $50.00
     4c. Home maintenance, repair, and upkeep expenses
                                                                                                                                      4d.                         $0.00
     4d. Homeowner's association or condominium dues




Official Form 106J                                                                    Schedule J: Your Expenses                                                             page 1
                    Case 6:20-bk-10253-WJ                     Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                          Desc
                                                              Main Document    Page 44 of 68
 Debtor 1              J Anthony                                       Bakaleinikoff                         Case number (if known)
                       First Name             Middle Name               Last Name


                                                                                                                             Your expenses

 5.    Additional mortgage payments for your residence, such as home equity loans                                  5.                        $775.00

 6.    Utilities:
       6a. Electricity, heat, natural gas                                                                          6a.                       $300.00

       6b. Water, sewer, garbage collection                                                                        6b.                       $150.00
       6c. Telephone, cell phone, Internet, satellite, and cable services                                          6c.                       $166.00

       6d. Other. Specify:                       Cable Package                                                     6d.                       $223.00

 7.    Food and housekeeping supplies                                                                              7.                        $800.00

 8.    Childcare and children’s education costs                                                                    8.                          $0.00

 9.    Clothing, laundry, and dry cleaning                                                                         9.                         $30.00

 10. Personal care products and services                                                                           10.                       $100.00

 11.   Medical and dental expenses                                                                                 11.                       $350.00

 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                                  12.                       $500.00

 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                            13.                        $30.00

 14. Charitable contributions and religious donations                                                              14.                         $0.00

 15. Insurance.
     Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                                                   15a.                      $122.00
       15a. Life insurance
                                                                                                                   15b.                       $85.00
       15b. Health insurance
       15c. Vehicle insurance                                                                                      15c.                      $215.00

       15d. Other insurance. Specify:               Boat Insurance, AAA                                            15d.                      $125.58

 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                                                    16.                         $0.00

 17. Installment or lease payments:
                                                                                                                   17a.
       17a. Car payments for Vehicle 1
                                                                                                                   17b.
       17b. Car payments for Vehicle 2
                                                                                                                   17c.                       $79.00
       17c. Other. Specify:                  Cemetary Plot
                                                                                                                   17d.
       17d. Other. Specify:

 18. Your payments of alimony, maintenance, and support that you did not report as deducted
     from your pay on line 5, Schedule I, Your Income (Official Form 106I).                                        18.                         $0.00

 19. Other payments you make to support others who do not live with you.
       Specify:                                                                                                    19.                         $0.00

 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                            20a.                        $0.00
       20b. Real estate taxes                                                                                      20b.                        $0.00
       20c. Property, homeowner’s, or renter’s insurance                                                           20c.                        $0.00
       20d. Maintenance, repair, and upkeep expenses                                                               20d.                        $0.00
       20e. Homeowner’s association or condominium dues                                                            20e.                        $0.00




Official Form 106J                                                               Schedule J: Your Expenses                                             page 2
                 Case 6:20-bk-10253-WJ                     Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                            Desc
                                                           Main Document    Page 45 of 68
 Debtor 1              J Anthony                                    Bakaleinikoff                           Case number (if known)
                       First Name           Middle Name              Last Name



 21. Other. Specify:                                                                                              21.     +               $0.00

 22. Calculate your monthly expenses.

      22a. Add lines 4 through 21.                                                                                22a.                $8,316.95

      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                        22b.                    $0.00

      22c. Add line 22a and 22b. The result is your monthly expenses.                                             22c.                $8,316.95


 23. Calculate your monthly net income.

      23a. Copy line 12 (your combined monthly income) from Schedule I.                                           23a.                $8,358.33

      23b. Copy your monthly expenses from line 22c above.                                                        23b.    –           $8,316.95

      23c. Subtract your monthly expenses from your monthly income.
                                                                                                                  23c.                  $41.38
            The result is your monthly net income.



 24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      ✔ No.
      ❑              None
      ❑Yes.




Official Form 106J                                                             Schedule J: Your Expenses                                          page 3
            Case 6:20-bk-10253-WJ                          Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                      Desc
                                                           Main Document    Page 46 of 68
B2030 (Form 2030)(12/15)


                                                    United States Bankruptcy Court
                                                                   Central District of California

In re
Bakaleinikoff, J Anthony                                                                                                Case No.
Debtor(s)                                                                                                               Chapter         7


                                       DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
     compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services
     rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
            For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . .                            $1,500.00
            Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . .                              $1,500.00
            Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 $0.00

2.   The source of the compensation to be paid to me was:
            ✔ Debtor
            ❑                                          ❑ Other (specify)
3.   The source of compensation to be paid to me is:
            ✔ Debtor
            ❑                                          ❑ Other (specify)
4.   ✔
     ❑   I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates
     of my law firm.

     ❑   I have agreed to share the above-disclosed compensation with another person or persons who are not members or associates
     of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
     a.   Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a petition in
          bankruptcy;
     b.   Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
     c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                                             CERTIFICATION

                           I certify that the foregoing is a complete statement of any agreement or arrangement for
                         payment to me for representation of the debtor(s) in this bankruptcy proceeding.

                         01/13/2020                                       /s/ Anerio Ventura Altman, Esq.
                         Date                                                  Signature of Attorney
                                                                                                                Anerio Ventura Altman, Esq.
                                                                                                                       Bar Number: 228445
                                                                                                                   Lake Forest Bankruptcy
                                                                                                                   Lake Forest Bankruptcy
                                                                                                                            Po Box 515381
                                                                                                               Los Angeles, CA 90051-6681
                                                                                                                     Phone: (949) 218-2002

                                                                          Lake Forest Bankruptcy
                                                                             Name of law firm
                   Case 6:20-bk-10253-WJ                    Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                              Desc
                                                            Main Document    Page 47 of 68

 Fill in this information to identify your case:

  Debtor 1                     J Anthony                                Bakaleinikoff
                              First Name           Middle Name          Last Name


  Debtor 2
  (Spouse, if filing)         First Name           Middle Name          Last Name


  United States Bankr jptcy    Court for the:                     Central District of California

  Case number                                                                                                                                •    Check ifthis is an
  (if known)                                                                                                                                      amended filing



Official Form 1Q6Dec

Declaration About an Individual Debtor's Schedules                                                                                                                      12/15

Iftwo married people are filing together, both are equally responsible for supplying correct information.

You must filethis form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152,1341,1519, and 3571.




               Sign Below



   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

   ^dno
   _j Yes. Name ofperson                                                                     Attach Bankruptcy Petition Preparer's Notice. Declaration, and Signature
                                                                                             (OfficialForm 119).




   Under penalty of perjury I declare that I have read the summary and schedules filed with this declaration and that they are true and correct.




        J Anthony Bakaleinikoff, Debtor 1


        Date 01/13/2020                                                        Date.
                MM/     DD/   YYYY                                                     MM/    DD/   YYYY




Official Form 106Dec                                             Declaration About an Individual Debtor's Schedules
                            Case 6:20-bk-10253-WJ                      Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                          Desc
                                                                       Main Document    Page 48 of 68
 Fill in this information to identify your case:

  Debtor 1                          J Anthony                                    Bakaleinikoff
                                    First Name            Middle Name            Last Name


  Debtor 2
  (Spouse, if filing)               First Name            Middle Name            Last Name


  United States Bankr jptcy Court for the:                                 Central District of California

  Case number                                                                                                                                      LJ Check if this is an
  (if known)                                                                                                                                           amended filing


Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                             04/19
Be as complete and accurateas possible. Iftwo married people are filing together, both are equallyresponsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, writeyour name and case number (if known). Answer every question.




               Give Details About Your Marital Status and Where You Lived Before



  1. What is your current marital status?

    Sj Married

    •      Notmarried

  2. During the last 3 years, have you lived anywhere other than where you live now?

    &1no
    Q Yes. List all oftheplaces you lived in thelast3 years. Do not include where you live now.
        Debtor 1:                                                       Dates Debtor 1 lived      Debtor 2:                                                 Dates Debtor 2 lived
                                                                       there                                                                             there



                                                                                                 [J Same as Debtor 1                                    J     Same as Debtor 1

                                                                      From                                                                              From

    Number                 Street                                                                   Number    Street
                                                                      To                                                                                Tn




    City                                    State    ZIP Code                                       City                        State   ZIP Code



               '   ••-••
                                                                                                 0 Same as Debtor 1                                     ! | Same as Debtor 1

                                                                      From                                                                              Frnm

    Number                 Street                                                                   Number    Street
                                                                      Tn                                                                                Tn




    City                                     State   ZIP Code                                       City                        State   ZIP Code




  3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property states and territories
  include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

    •      No
    Sj Yes. Make sure youfill out Schedule H: Your Codebtors (Official Form 106H).


Official Form 107                                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               pagel
                Case 6:20-bk-10253-WJ                        Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                           Desc
                                                             Main Document    Page 49 of 68
Debtor 1            J Anthony                                      Bakaleinikoff                                           Case number (if known).
                    First Name            Middle Name               Last Name

            Explain the Sources of Your Income


 4. Did you have any income fromemployment or fromoperatinga business during this yearor the two previous calendaryears?
  Fill in the total amount of income you received from all jobs and all businesses, including part-timeactivities.
  If youare filing a jointcase and you have income that you receive together, list itonlyonce under Debtor 1.

    3 No

    ad Yes. Fill in the details.
                                                     Debtor 1                                                         Debtor 2

                                                     Sources of income              Gross Income                      Sources of income         Gross Income

                                                     Check all that apply.          (before deductions and            Check all that apply.     (before deductions and
                                                                                    exclusions)                                                 exclusions)


    From January 1 of current year until the        Sj Wages, commissions,                                           • Wages, commissions,
                                                        bonuses, tips                            51,500.00              bonuses, tips
    date you filed for bankruptcy:
                                                    • Operating a business                                           • Operating a business

    For last calendar year:                         xl Wages, commissions,                                           • Wages, commissions,
                                                        bonuses, tips                          S60,000.00               bonuses, tips
    (January 1 to December 31, 2019         )
                                     YYYY           • Operating a business                                           • Operating a business


    For the calendar year before that:              x) Wages, commissions,                                           • Wages, commissions,
                                                        bonuses, tips                          565,000.00               bonuses, tips
    (January1 to December31, 2018           ]
                                     YYYY           • Operating a business                                           • Operating a business



 5. Did you receive any other income during this year or the two previous calendar years?
 Include income regardless of whether that income is taxable. Examples of otherincome are alimony; child support; Social Security, unemployment, and other publicbenefit
 payments; pensions; rental income; interest; dividends; money collected fromlawsuits;royalties; and gambling and lotterywinnings. If you are filing a jointcase and you
 have incomethat you received together, listitonlyonce under Debtor1.

    SSno
    • Yes. Fill in the details.

                                                     Debtor 1                                                         Debtor 2

                                                     Sources of income              Gross income from each            Sources of income         Gross Income from each
                                                                                    source                                                      source
                                                     Describe below.                                                  Describe below.
                                                                                    (before deductions and                                      (before deductions and
                                                                                    exclusions)                                                 exclusions)


    From January 1 of current year until the
    date you filed for bankruptcy:




    For last calendar year:
    (January 1 to December 31, 2019         ]
                                     YYYY




    For the calendar year before that:
    (January 1 to December 31, 2018         )
                                     YYYY




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                page 2
                 Case 6:20-bk-10253-WJ                            Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                         Desc
                                                                  Main Document    Page 50 of 68
Debtor 1             J Anthony                                             Bakaleinikoff                                  Case number (it known).
                     First Name                   Middle Name              Last Name

              List Certain Payments You Made Before You Filed for Bankruptcy


  6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

    • No.       Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumerdebts aredefined in 11 U.S.C. § 101 (8) as "incurred by an
                individual primarilyfor a personal, family, or household purpose."
                Duringthe 90 days before you filed for bankruptcy, did you pay any creditor a total of S6,825* or more?

                • No. Go to line7.

                • Yes.     List below each creditor to whom you paid a total of 56,825" or more in one ormore payments and the total amount you paid that
                           creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                           payments to an attorney for this bankruptcy case.
                *Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.


    SO Yes.     Debtor 1 or Debtor 2 or both have primarily consumer debts.
                Duringthe 90 days before you filed for bankruptcy, did you pay any creditor a total of 5600 or more?

                ^No. Go to line 7.
                • Yes.     List below each creditor towhom you paid a total of 5600 ormore and the total amount you paid that creditor. Do not include
                           payments for domestic support obligations, such as child support and alimony. Also,do not include payments to an attorney for
                           this bankruptcy case.

                                                                   Dates of                Total amount paid      Amount you still owe         Was this payment for.
                                                                   payment

                                                                                                                                             • Mortgage
              Creditor's Name
                                                                                                                                             • Car
                                                                                                                                             • Credit card
              Number      Street                                                                                                             • Loan repayment
                                                                                                                                             • Suppliers or vendors
                                                                                                                                             • Other
              City                        State      ZIP Code




 7. Within 1 year before you filed for bankruptcy did you make a payment on a debt you owed anyone who was an insider?
 Insiders include your relatives; any general partners; relativesof any general partners;partnershipsofwhich you are a general partner;corporationsofwhich you are an
 officer, director, person in control,or owner of 20% or more of their voting securities; and any managing agent, including one for a business you operate as a sole
 proprietor. 11 U.S.C. § 101. Include payments fordomestic support obligations, such as childsupport and alimony.

    ^No
    • Yes. List all paymentsto an insider.

                                                                Dates of               Total amount paid   Amount you still owe      Reason for this payment
                                                                payment




    Insider's Name



    Number      Street




    City                          State      ZIP Code




Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 3
                 Case 6:20-bk-10253-WJ                        Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                           Desc
                                                              Main Document    Page 51 of 68
Debtor 1            J Anthony                                          Bakaleinikoff                                   Case number (if known).
                    First Name              Middle Name                Last Name




 8.Within 1 year before you filed for bankruptcy did you make any payments or transfer any property on account of a debt that benefited an insider?
 Include payments on debts guaranteed or cosigned by an insider.

    iJNo
    • Yes. List all payments that benefited an insider.

                                                            Dates of               Total amount paid    Amount you still owe     Reason for this payment
                                                            payment
                                                                                                                                 Include creditor's name




   Insider's Name



   Number        Street




   City                          State     ZIP Code




            Identify Legal Actions, Repossessions, and Foreclosures


 9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
 Listall such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications, and contract
 disputes.

    ^No
   • Yes. Fill in the details.
                                                       Nature of the case                           Court or agency                               Status of the case



   Case title.
                                                                                                                                                 • Pending
                                                                                                 Court Name                                      • On appeal
                                                                                                                                                 • Concluded
                                                                                                 Number       Street
   Case number.


                                                                                                 City                    State        ZIP Code




 10.Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
 Check all that apply and fill in the details below.

    Si No. Go to line 11.
    • Yes. Fill in the information below.
                                                                        Describe the property                                  Date                Value of the property



    Creditor's Name




    Number       Street                                                 Explain what happened

                                                                       • Property was repossessed.
                                                                       • Property was foreclosed.
                                                                       • Propertywas garnished.
    City                           State     ZIP Code                  • Property was attached,seized, or levied.


Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page 4
                Case 6:20-bk-10253-WJ                           Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                      Desc
                                                                Main Document    Page 52 of 68
Debtor 1            J Anthony                                         Bakaleinikoff                                  Case number (it known).
                    First Name              Middle Name                Last Name




  11. Within 90 days before you filed forbankruptcy, did any creditor, includinga bank or financial institution,set off any amounts from your accounts or refuse
  to make a payment because you owed a debt?

    Si No
    • Yes. Fill in the details.

                                                               Describe the action the creditor took                      Date action was   Amount
                                                                                                                         taken

    Creditor's Name




    Number      Street




    City                          State     ZIP Code
                                                            Last 4 digits of account number: XXXX-




 12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a court-appointed
 receiver, a custodian, or another official?

    sIno
    • Yes



             List Certain Gifts and Contributions



  13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than 5600 per person?

    SrJNo
    • Yes. Fill in the details for each gift.
     Gifts with a total value of more than $600 per         Describe the gifts                                           Dates you gave     Value
     person                                                                                                              the gifts



    Person to Whom You Gave the Gift




    Number      Street




    City                            State    ZIP Code

    Person's relationship to you




  14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

    SJNo
    • Yes. Fill in the detailsfor each gift or contribution.




Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
                Case 6:20-bk-10253-WJ                       Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                     Desc
                                                            Main Document    Page 53 of 68
Debtor 1             J Anthony                                     Bakaleinikoff                                  Case number (if known).
                     First Name          Middle Name               Last Name


     Gifts or contributions to charities that     Describe what you contributed                                  Date you              Value
     total more than $600                                                                                        contributed




    Charity's Name




    Number      Street




   City                     State   ZIP Code




    1131 List Certain Losses



 15.Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster, or gambling?

    ^No
    • Yes. Fill in the details.

     Describe the property you lost and         Describe any insurance coverage for the loss                    Date of your loss     Value of property lost
     how the loss occurred                      |ndude tne amount tnat jnsurance has paid. List pending
                                                insurance claims on line 33 of Schedule A/B:Property.




           List Certain Payments or Transfers


 16. Within 1 year before you filed for bankruptcy did you or anyone else acting on your behalf pay or transfer any property to anyone you consulted about
 seeking bankruptcy or preparing a bankruptcy petition?
 Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

    • No

    SiYes. Fill in the details.
                                                  Description and value of any property transferred              Date payment or      Amount of payment
    Lake Forest Bankruptcy                                                                                       transfer was made
    Person Who Was Paid                          Attorney's Fee
                                                                                                                1/13/2020                         S1.500.00
    Po Box 515381
    Number      Street


                                                                                               \


    Los Anqeles. CA 90051-6681
    City                State  ZIP Code
    avaesq@lakeforestbkoffice.com
    Email or website address



    Person Who Made the Payment, if Not You




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         .page 6
                    Case 6:20-bk-10253-WJ                    Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                        Desc
                                                             Main Document    Page 54 of 68
Debtor 1             J Anthony                                      Bakaleinikoff                                   Case number (it known).
                     First Name             Middle Name             Last Name




  17. Within 1 year before you filed for bankruptcy did you or anyone else acting on your behalf pay or transfer any property to anyone who promised to help you
  deal with your creditors or to make payments to your creditors?
  Do not include any payment or transfer that you listed on line 16.

     j^No
     • Yes. Fill in the details.
                                                  Description and value of any property transferred               Date payment or            Amount of payment
                                                                                                                  transfer was made
     Person Who Was Paid




    Number      Street




    City                    State   ZIP Code




  18. Within 2 years before you filed for bankruptcy, did yousell, trade, orotherwise transfer any property to anyone, otherthan property transferred inthe
  ordinary course of your business or financial affairs?
  Include both outright transfers and transfers madeas security (such as the granting ofa security interest or mortgage on your property).
  Do not include gifts and transfers that you have already listed on this statement.

     5JNo
    • Yes. Fill in the details.

                                                  Description and value of property          Describe any property or payments received         Date transfer was
                                                  transferred                                or debts paid in exchange                          made

    Person Who Received Transfer
                                                                                              \   •


    Number      Street




    City                    State   ZIP Code

    Person's relationship to you




  19. Within 10 years before youfiled for bankruptcy, did youtransfer any property toa self-settled trust orsimilar device ofwhich you are a beneficiary?(These are
  often called asset-protection devices.)

    ^No
    • Yes. Fill in the details.

                                                  Description and value of the property transferred                                             Date transfer was
                                                                                                                                                made


    Name of trust.




                                                                                             -v_




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 7
                  Case 6:20-bk-10253-WJ                      Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                           Desc
                                                             Main Document    Page 55 of 68
Debtor 1            J Anthony                                         Bakaleinikoff                                      Case number (it known).
                    First Name            Middle Name                  Last Name

           HList Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units


  20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed, sold, moved, or
  transferred?
  Include checking, savings, money market, or other financial accounts; certificatesof deposit; shares in banks, credit unions, brokerage houses, pension funds,
  cooperatives, associations, and other financial institutions.

    2JNo
    • Yes. Fill in the details.

                                                   Last 4 digits of account number               Type of account or       Date account was          Last balance
                                                                                                 instrument               closed, sold, moved, or   before closing or
                                                                                                                          transferred               transfer


    Name of Financial Institution
                                                   xxxx-                                         • Checking
                                                                                                 • Savings
    Number       Street
                                                                                                 • Money market
                                                                                                 • Brokerage
                                                                                                 • Other

    City                    State   ZIP Code




  21. Do you now have, or did you have within 1 year before you filed for bankruptcy any safe deposit box or other depository for securities, cash, or other
  valuables?


    5JNo
    • Yes. Fill in the details.

                                                    Who else had access to it?                           Describe the contents                       Do you still have
                                                                                                                                                     it?


                                                                                                                                                    • No
    Name of Financial Institution                  Name
                                                                                                                                                    • Yes


    Number       Street                            Number         Street




                                                   City                     State     ZIP Code

    City                   State    ZIP Code




  22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

    Si No
    • ves. Fill inthe details.
                                                                                                    .'
                                                    Who else has or had access to it?                    Describe the contents                       Do you still have
                                                                                                                                                     it?


                                                                                                                                                    • No
    Name of Storage Facility                       Name
                                                                                                                                                    • Yes


    Number       Street                            Number         Street




                                                   City                     State     ZIP Code


    City                   State    ZIP Code




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                page 8
                     Case 6:20-bk-10253-WJ                    Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                              Desc
                                                              Main Document    Page 56 of 68
Debtor 1              J Anthony                                      Bakaleinikoff                                        Case number (if known).
                      First Name             Middle Name                Last Name

             9 Identify Property You Hold or Control for Someone Else


 23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for someone.

      ^No
      • Yes. Fill in the details.

                                                      Where is the property?                             Describe the property                           Value



      Owner's Name
                                                    Number      Street




      Number      Street


                                                    City                        State   ZIP Code




      City                     State   ZIP Code




Part 10:        Give Details About Environmental Information



  For the purpose of Part 10, the following definitions apply:
  •     Environmental law means any federal, state, or local statute or regulation concerning pollution,contamination, releases of hazardous or toxic substances, wastes,
        or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations controlling the cleanup of these substances,
        wastes, or material.

  •     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilizeit or used to own, operate, or utilizeit,
        including disposal sites.
  •     Hazardousmaterial means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous material, pollutant,
        contaminant, or similar term.
  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

 24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

      S^No
      • Yes. Fill in the details.

                                                    Governmental unit                              Environmental law, if you know it                     Date of notice


      Name of site                                 Governmental unit




      Number      Street                           Number      Street




                                                   City                 State     ZIP Code



      City                     State   ZIP Code




 25. Have you notified any governmental unit of any release of hazardous material?

      21no
      • Yes. Fill in the details.




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                   page 9
                   Case 6:20-bk-10253-WJ                      Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                            Desc
                                                              Main Document    Page 57 of 68
Debtor 1            J Anthony                                        Bakaleinikoff                                       Case number (it known).
                     First Name            Middle Name                   Last Name


                                                    Governmental unit                          Environmental law, if you know it                       Date of notice




    Name of site                                   Governmental unit




    Number        Street                           Number       Street




                                                   City                  State   ZIP Code



    City                    State    ZIP Code




 26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

    SJNo
    • Yes. Fill in the details.

                                                    Court or agency                            Nature of the case                                      Status of the case



    Case title.                                                                                                                                        •Pending
                                                   Court Name
                                                                                                                                                       •On appeal
                                                                                                                                                       •Concluded
                                                   Number       Street



    Case number
                                                                                                                                                   I
                                                   City                  State   ZIP Code




 Part 11: Give Details About Your Business or Connections to Any Business



 27. Within4 years before you filed for bankruptcy did you own a business or have any of the following connections to any business?

           • Asoleproprietor or self-employed in a trade, profession, orother activity, either full-time or part-time
           • Amemberof a limited liability company (LLC) or limited liability partnership (LLP)
           J Apartnerina partnership
           5j An officer, director, or managing executive ofa corporation

           •^j An owner of atleast 5% of the voting or equity securities of a corporation
    • No. None ofthe aboveapplies. Go to Part12.
    2 Yes. Check all that apply above and fill in the details below for each business.
                                                     Describe the nature of the business                        Employer Identification number
    Tony B's Auto Transport                                                                                     Do not include Social Security number or ITIN.
    Name
                                                    Self-Employed Trucker
                                                                                                                  EIN:   XX-XXXXXXX


    Number        Street

                                                     Name of accountant or bookkeeper                           Dates business existed

                                                    Steve Olmsted
                                                                                                                  From    1/1/2005      To 12/1/2016

    City                    State    ZIP Code




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                              page 10
                Case 6:20-bk-10253-WJ                    Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                        Desc
                                                         Main Document    Page 58 of 68
Debtor 1            J Anthony                                  Bakaleinikoff                                    Case number (it known).
                    First Name           Middle Name           Last Name




  28. Within 2 years before you filed for bankruptcy did you give a financial statement to anyone about your business? Include all financial institutions, creditors,
  or other parties.

    • No

    Si Yes. Fill inthe details below.

                                                 Date issued



     Diane Martin                               11/1/2019
    Name                                        MM/DD/YYYY


     10630 Town Center Dr.
    Number     Street




     Rancho Cucamonqa. CA 91730
    City                   State   ZIP Code


    Lawyers Realty Group                        11/1/2019
    Name                                        MM/DD/YYYY



     110 Newport Center Drive, Suite 200
    Number     Street




     Newport Beach. CA 92660
    City                State      ZIP Code




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 11
              Case 6:20-bk-10253-WJ                    Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                       Desc
                                                       Main Document    Page 59 of 68
Debtor 1          J Anthony                                   Bakalanikoff                                    Case number(ifknown).
                  First Name             Middle Name           Last Name




           Sign Below


I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are true and
correct I understand that making a false statement, concealing property or obtaining money or property by fraud in connection with a bankruptcy case
can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152,1341,1519, and 3571.




   XL" ,/^M
         ofJArJthc
                   J
                VISA                    <±
      Signatureof J Arithony Bakaleinikoff, Debtor1                    Signature of

       Date 01/13/2020                                                 Date




Did you attach additional pages to your Statement of Financial Affairs for Individuals Filing for Bankruptcy(Official Form 107)?

   ^No
   •Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

   Si No
                                                                                                    Attach the Bankruptcy PetitionPreparer'sNotice,
   •Yes. Name of person            '.                                                               Declaration, and Signature (Official Form 119).
                   Case 6:20-bk-10253-WJ                      Doc 1 Filed 01/13/20 Entered 01/13/20       14:46:15 Desc
                                                                                             Check one box only as directed in this form and in Form
 Fill in this information to identify your case:
                                                              Main Document    Page 60 of 68 122A-1Supp:
  Debtor 1                   J Anthony
                             First Name            Middle Name
                                                                        Bakaleinikoff
                                                                        Last Name
                                                                                                                     ✔1. There is no presumption of abuse.
                                                                                                                     ❑
  Debtor 2                                                                                                           ❑2. The calculation to determine if a presumption of
  (Spouse, if filing)                                                                                                   abuse applies will be made under Chapter 7 Means
                             First Name            Middle Name          Last Name
                                                                                                                        Test Calculation (Official Form 122A-2).

                                                                                                                     ❑3. The Means Test does not apply now because of
  United States Bankruptcy Court for the:                        Central District of California

  Case number                                                                                                            qualified military service but it could apply later.
  (if known)
                                                                                                                     ❑ Check if this is an amended filing
Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                          12/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed, attach a
separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and case
number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1: Calculate Your Current Monthly Income

 1.   What is your marital and filing status? Check one only.
      ❑Not married. Fill out Column A, lines 2-11.
      ❑ Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
      ✔ Married and your spouse is NOT filing with you. You and your spouse are:
      ❑
         ✔ Living in the same household and are not legally separated. Fill out both Column A and B, lines 2-11.
         ❑
         ❑Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
               penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are living
               apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

  Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case.11 U.S.C. §
  101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during the
  6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both spouses own
  the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                               Column A                 Column B
                                                                                                               Debtor 1                 Debtor 2 or
                                                                                                                                        non-filing spouse
 2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all payroll
    deductions).                                                                                                            $0.00                         $0.00

 3. Alimony and maintenance payments. Do not include payments from a spouse if Column B is
    filled in.                                                                                                              $0.00                         $0.00

 4. All amounts from any source which are regularly paid for household expenses of you or your
    dependents, including child support. Include regular contributions from an unmarried partner,
    members of your household, your dependents, parents, and roommates. Include regular
    contributions from a spouse only if Column B is not filled in. Do not include payments you listed on
    line 3.                                                                                                                 $0.00                         $0.00

 5. Net income from operating a business, profession,
                                                                        Debtor 1        Debtor 2
    or farm
      Gross receipts (before all deductions)                                $0.00           $0.00

      Ordinary and necessary operating expenses                     -       $0.00   -        $0.00

                                                                                                     Copy
                                                                           $0.00            $0.00
      Net monthly income from a business, profession, or farm                                        here
                                                                                                     →                      $0.00                         $0.00

 6. Net income from rental and other real property                      Debtor 1        Debtor 2
      Gross receipts (before all deductions)                                $0.00           $0.00

      Ordinary and necessary operating expenses                     -       $0.00   -        $0.00

                                                                                                     Copy
                                                                           $0.00            $0.00
      Net monthly income from rental or other real property                                          here
                                                                                                     →                      $0.00                         $0.00

 7. Interest, dividends, and royalties                                                                                      $0.00                         $0.00

 Official Form 122A-1                                              Chapter 7 Statement of Your Current Monthly Income                                                       page 1
Debtor 1
                      Case  6:20-bk-10253-WJ
                        J Anthony
                                                                                        Doc 1Bakaleinikoff
                                                                                                  Filed 01/13/20 Entered 01/13/20   14:46:15
                                                                                                                           Case number (if known)
                                                                                                                                                                                          Desc
                            First Name                         Middle Name
                                                                                        Main Document
                                                                                             Last Name
                                                                                                             Page 61 of 68
                                                                                                                                         Column A                          Column B
                                                                                                                                         Debtor 1                          Debtor 2 or
                                                                                                                                                                           non-filing spouse
       8. Unemployment compensation                                                                                                                         $0.00                        $0.00
            Do not enter the amount if you contend that the amount received was a benefit under
           the Social Security Act. Instead, list it here: ..................................................    ↓
           For you....................................................................................                     $0.00
           For your spouse......................................................................                           $0.00
       9. Pension or retirement income. Do not include any amount received that was a benefit                                                               $0.00                        $0.00
          under the Social Security Act. Also, except as stated in the next sentence, do not include
          any compensation, pension, pay, annuity, or allowance paid by the United States
          Government in connection with a disability, combat-related injury or disability, or death of a
          member of the uniformed services. If you received any retired pay paid under chapter 61 of
          title 10, then include that pay only to the extent that it does not exceed the amount of retired
          pay to which you would otherwise be entitled if retired under any provision of title 10 other
          than chapter 61 of that title.
      10. Income from all other sources not listed above. Specify the source and amount. Do
          not include any benefits received under the Social Security Act; payments received as a
          victim of a war crime, a crime against humanity, or international or domestic terrorism;
          or compensation, pension, pay, annuity, or allowance paid by the United States
          Government in connection with a disability, combat-related injury or disability, or death of
          a member of the uniformed services. If necessary, list other sources on a separate page
          and put the total below.




     Total amounts from separate pages, if any.                                                                                         +                                   +
                                                                                                                                                           $0.00            +           $0.00    =           $0.00
       11. Calculate your total current monthly income. Add lines 2 through 10 for each
           column. Then add the total for Column A to the total for Column B.                                                                                                                         Total current
                                                                                                                                                                                                     monthly income

 Part 2: Determine Whether the Means Test Applies to You

12. Calculate your current monthly income for the year. Follow these steps:

   12a. Copy your total current monthly income from line 11....................................................................................                         Copy line 11 here →                $0.00

             Multiply by 12 (the number of months in a year).                                                                                                                                        X 12
   12b. The result is your annual income for this part of the form.                                                                                                                    12b.                $0.00

13. Calculate the median family income that applies to you. Follow these steps:
    Fill in the state in which you live.                                                   California

    Fill in the number of people in your household.                                    3

    Fill in the median family income for your state and size of household....................................................................................................           13.           $86,665.00
    To find a list of applicable median income amounts, go online using the link specified in the separate
    instructions for this form. This list may also be available at the bankruptcy clerk's office.
14. How do the lines compare?
        ✔Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
   14a. ❑
          Go to Part 3. Do NOT fill out or file Official Form 122A-2.
   14b. ❑Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2. Go to Part
         3 and fill out Form 122A–2.
 Part 3: Sign Below

       By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

       X /s/ J Anthony Bakaleinikoff                                                                                     X
             Signature of Debtor 1                                                                                             Signature of Debtor 2

            Date          01/13/2020                                                                                         Date
                         MM/DD/YYYY                                                                                                     MM/DD/YYYY

       If you checked line 14a, do NOT fill out or file Form 122A–2.
       If you checked line 14b, fill out Form 122A–2 and file it with this form.

Official Form 122A-1                                                                            Chapter 7 Statement of Your Current Monthly Income                                                            page 2
                   Case 6:20-bk-10253-WJ                    Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                           Desc
                                                            Main Document    Page 62 of 68

 Fill in this information to identify your case:
                                                                                                              •




  Debtor 1                   J Anthony                                 Bakaleinikoff
                            First Name             Middle Name         Last Name


  Debtor 2
  (Spouse, if filing)       First Name             Middle Name         Last Name


  United States Bankr jptcy   Court for the:                     Central District of California


  Case number                                                                                                                         Q       Checkif this is an
  (if known)                                                                                                                                  amended filing


Official Form 108

Statement of Intention for Individuals Filing Under Chapter 7                                                                                                      12/i5
If you are an individual filing under chapter 7, you must fill out this form if:
• creditors have claims secured by your property, or
• you have leased personal property and the lease has not expired.
You must filethis form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors, whichever is earlier,unless
the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
Iftwo married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign and date the form.
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known).



               List Your Creditors Who Have Secured Claims


 1. Forany creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the information below.
     Identify the creditor and the property that is collateral               What do you intend to do with the property that secures a Didyou claim the propertyas
                                                                             debt?                                                    exempt on Schedule C?

    Creditor's                                                               LI Surrender the property.                                   »A No
    name:                 Deutsche Bank National Trust Co.
                                                                             Ll Retain theproperty and redeem it.                         H Yes
    Description of        4 Bedroom, 2 Bath
                                                                             Sj Retain the property and enter into a
    property              6645 Veneto Place Rancho Cucamonga, CA                   Reaffirmation Agreement.
    securing debt:        91701
                                                                             Ll Retain theproperty and [explain]:

    Creditor's                                                               • Surrender theproperty.                                     53 No
    name:                 GreenTree Servicing, LLC.
                                                                             LJ Retain the property and redeem it.                        •    Yes
    Description of        4 Bedroom, 2 Bath
                                                                             Si Retain theproperty andenterinto a
    property              6645 Veneto Place Rancho Cucamonga, CA
                                                                                   Reaffirmation Agreement.
    securing debt:        91701
                                                                             !_) Retain theproperty and[explain]:




Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                                               page 1
                     Case 6:20-bk-10253-WJ                 Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                          Desc
                                                           Main Document    Page 63 of 68
 Debtor 1               J Anthony                                   Bakaleinikoff                                   Case number (ifknown).
                        First Name           Middle Name            Last Name




               Additional Page for Part 1

    Creditor's                                                            Q Surrender theproperty.                                    Si No
    name:                  KeybankNA
                                                                          • Retain theproperty andredeem it.                          Q Yes
    Description of         4 Bedroom, 2 Bath                              2l Retain the property and enter into a
    property               6645 Veneto Place Rancho Cucamonga, CA               Reaffiimation Agreement
    securing debt:         91701
                                                                          • Retain theproperty and[explain]:


    Creditor's                                                            • Surrender theproperty.                                    SI No
    name:                  U.S.Bank
                                                                          • Retain the property and redeem it.                        •      Yes
    Description of         2007 Tracker Tahoe
                                                                          2) Retain the property and enter into a
    property                                                                    Reaffirmation Agreement.
    securing debt:
                                                                          • Retain theproperty and[explain]:
     .   ...   _.„

                       -       •;-•




Official Form 108                                     Statement of Intention for Individuals Rling Under Chapter 7                                        page
                  Case 6:20-bk-10253-WJ                  Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15                                     Desc
                                                         Main Document    Page 64 of 68
 Debtor 1               J Anthony                                 Bakaleinikoff                                Case number (ifknown)
                        First Name         Middle Name             Last Name



            List Your Unexpired Personal Property Leases

 For any unexpired personal property lease that you listed in Schedule G:Executory Contracts and Unexpired Leases (Official Form 106G),fill in the information
 below. Do not listrealestate leases. Unexpired leasesareleases that are still ineffect; the lease period has not yetended. You mayassume an unexpired personal
 property lease if the trustee does not assume it 11 U.S.C. § 365(p)(2).

     Describe your unexpired personal property leases                                                                             Will the lease be assumed?
    Lessor's name:                                                                                                                •   No

                                                                                                                                  •   Yes
    Description of leased
    property:


    Lessor's name:                                                                                                                •   No

                                                                                                                                  •   Yes
    Description of leased
    property:


    Lessor's name:                                                                                                                •   No

                                                                                                                                  •   Yes
    Description of leased
    property:


    Lessor'sname:                                                                                                                 •   No

                                                                                                                                  •   Yes
    Description of leased
    property:


    Lessor's name:                                                                                                                •   No

      T~                                                                                                                          • Yes
    Description of leased
    property:


    Lessor's name:                                                                                                                •   No

                                                                                                                                  J   Yes
    Description of leased
    property:


    Lessorsname:                                                                                                                 •    No

                                                                                                                                 •    Yes
    Description of leased
    property:




            Sign Below



   Under penalty of perjury, Ideclare that Ihave indicated my intention about any property of my estate that secures a debt and any personal property that
   is subject to an unexpired lease.



                jWt                    J

    Signature of Debtor 1 '                                            Signature of Debtor 2

    Date 01/13/2020                                                    Date
            MM/   DD/   YYYY                                                   MM/   DD/   YYYY




                                                                                               /



Official Form 108                                   Statement of Intention for Individuals Filing Under Chapter 7                                              page 2
Case 6:20-bk-10253-WJ   Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15   Desc
                        Main Document    Page 65 of 68
Case 6:20-bk-10253-WJ   Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15   Desc
                        Main Document    Page 66 of 68

                               Barclays Bank Delaware
                               100 S West St
                               Wilmington, DE 19801




                               Capital One
                               Attn: General Correspondence/Bankruptcy
                               PO Box 30285
                               Salt Lake City, UT 84130-0287



                               Chase Card
                               Attn: Correspondence Dept
                               PO Box 15298
                               Wilmington, DE 19850-5298



                               Citibank National Association
                               701 East 60th Street North
                               Sioux Falls, SD 57117




                               Comenity Bank
                               PO Box 18215
                               Columbus, OH 43218




                               Dept Of Ed/Navient
                               Attn: Claims Dept P.O. Box 9635
                               Wilkes Barr, PA 18773-9635




                               Deutsche Bank National Trust
                               Co.
                               C/O Specialized Loan Servicing
                               8742 Lucent Boulevard 300
                               Highland Ranch, CO 80129


                               Equiant Financial Services
                               4343 N. Scottsdale
                               Scottsdale, AZ 85251
Case 6:20-bk-10253-WJ   Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15   Desc
                        Main Document    Page 67 of 68

                               Franchise Tax Board
                               PERSONAL BANKRUPTCY MS A340
                               PO BOX 2952
                               Sacramento, CA 95812-2952



                               GreenTree Servicing, LLC.
                               7340 South Kyrene Road T-120
                               Tempe, AZ 85283




                               Internal Revenue Service
                               Centralized Insolvency Operation
                               Po Box 7346
                               Philadelphia, PA 19101-7346



                               Keybank NA
                               4910 Tiedeman Rd (routing Code:
                               08-01-51-0449
                               Brooklyn, OH 44144-2338



                               Kohl's
                               Po Box 30510
                               Los Angeles, CA 90030-0510




                               Macy's
                               7 West Seventh Street
                               Cincinnati, OH 45202




                               Synchrony Bank/Sams
                               PO Box 965060
                               Orlando, FL 32896




                               U.S. Bank
                               P.O. Box 5227
                               Cincinnatti, OH 45201
Case 6:20-bk-10253-WJ   Doc 1 Filed 01/13/20 Entered 01/13/20 14:46:15   Desc
                        Main Document    Page 68 of 68

                               Wells Fargo
                               P.O. Box 10347
                               Des Moines, IA 50306-0347
